Name: Commission Implementing Decision (EU) 2019/17 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Alpine biogeographical region (notified under document C(2018) 8527)
 Type: Decision_IMPL
 Subject Matter: natural environment;  environmental policy;  regions and regional policy
 Date Published: 2019-01-09

 9.1.2019 EN Official Journal of the European Union L 7/28 COMMISSION IMPLEMENTING DECISION (EU) 2019/17 of 14 December 2018 adopting the twelfth update of the list of sites of Community importance for the Alpine biogeographical region (notified under document C(2018) 8527) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Alpine biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the Union territories of the Alps (Germany, France, Italy, Austria and Slovenia), the Pyrenees (Spain and France), the Apennine mountains (Italy), the northern Fennoscandian mountains (Finland and Sweden), the Carpathian mountains (Poland, Romania and Slovakia), the Dinaric Mountains (Slovenia and Croatia) and the Balkan, Rila, Pirin, Rhodope and the Sashtinska Sredna Gora Mountains (Bulgaria), as specified in the biogeographical map approved on 20 April 2005 by the committee set up by Article 20 of that Directive (the Habitats Committee). (2) The initial list of sites of Community importance for the Alpine biogeographical region, within the meaning of Directive 92/43/EEC, was adopted by Commission Decision 2004/69/EC (2). That list was last updated by Commission Implementing Decision (EU) 2018/42 (3). (3) The sites included in the list of sites of Community importance for the Alpine biogeographical region form part of the Natura 2000 network which is an essential element of the protection of biodiversity in the Union. In order to make further progress in the actual establishment of the Natura 2000 network and in the context of a dynamic adaptation of that network, the lists of sites of Community importance are reviewed regularly. (4) Between 19 June 2017 and 2 March 2018 Member States have proposed additional sites of Community importance for the Alpine biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. Member States have also submitted changes in the site-related information contained in the list of sites of Community importance for the Alpine biogeographical region. (5) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, an updated list of sites selected as sites of Community importance for the Alpine biogeographical region should be adopted. Articles 4(4) and 6 of Directive 92/43/EEC apply to the newly included sites. (6) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving as a result of the surveillance undertaken in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Union level was carried out using the best available information at the time. (7) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. Furthermore, knowledge of the existence and distribution of some of the natural habitat types listed in Annex I and some of the species listed in Annex II to Directive 92/43/EEC remains incomplete. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. (8) In the interests of clarity and transparency, Implementing Decision (EU) 2018/42 should be repealed. (9) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The twelfth update of the list of sites of Community importance for the Alpine biogeographical region as set out in the Annex is adopted. Article 2 Implementing Decision (EU) 2018/42 is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) Commission Decision 2004/69/EC of 22 December 2003 adopting, pursuant to Council Directive 92/43/EEC, the list of sites of Community importance for the Alpine biogeographical region (OJ L 14, 21.1.2004, p. 21). (3) Commission Implementing Decision (EU) 2018/42 of 12 December 2017 adopting the eleventh update of the list of sites of Community importance for the Alpine biogeographical region (OJ L 15, 19.1.2018, p. 351). ANNEX Twelfth update of the list of sites of Community importance for the Alpine biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : area of SCI in hectares or length of SCI in km; E : geographical coordinates of SCI (latitude and longitude) in decimal degrees. All the information given in the Union list below is based on the data proposed, transmitted and validated by Bulgaria, Croatia, Germany, Spain, France, Italy, Austria, Poland, Romania, Slovenia, Slovakia, Finland and Sweden. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude AT1203A00 Ã tscher  DÃ ¼rrenstein * 42 596,57 0 15,1111 47,8403 AT1211A00 Wienerwald  Thermenregion * 52 168,59 0 16,125 48,1472 AT1212A00 NordÃ ¶stliche Randalpen: Hohe Wand  Schneeberg  Rax * 64 084,57 0 15,9833 47,8833 AT1219000 NiederÃ ¶sterreichische AlpenvorlandflÃ ¼sse * 7 024,54 0 15,2694 48,1833 AT2101000 Nationalpark Hohe Tauern, KÃ ¤rnten I * 34625 0 12,8 47 AT2102000 Nockberge * 7744 0 13,75 46,8833 AT2103000 HÃ ¶rfeld Moor  KÃ ¤rntner Anteil * 88 0 14,5167 47,0078 AT2104000 Sablatnig Moor * 101,7 0 14,6028 46,575 AT2105000 Vellacher Kotschna * 586 0 14,5667 46,3833 AT2106000 Mussen * 399 0 12,9206 46,7139 AT2108000 Inneres PÃ ¶llatal * 3198 0 13,4667 47,0592 AT2109000 Wolayersee und Umgebung * 1940 0 12,8833 46,6167 AT2110000 GroÃ edlinger Teich * 8 0 14,8436 46,7967 AT2112000 Villacher Alpe (Dobratsch) * 2327 0 13,6833 46,5972 AT2113000 Flachwasserbiotop Neudenstein * 18 0 14,5861 46,6419 AT2114000 Obere Drau * 1030 0 13,2333 46,75 AT2115000 Hochmoor bei St. Lorenzen * 48 0 13,9194 46,8639 AT2116000 GÃ ¶rtschacher Moos  Obermoos im Gailtal * 1242 0 13,5 46,6 AT2117000 Turner See * 59 0 14,575 46,5833 AT2118000 Gail im Lesachtal * 55 0 12,9333 46,6792 AT2119000 Gut Walterskirchen * 32 0 14,1972 46,6194 AT2120000 SchÃ ¼tt  Graschelitzen * 2307 0 13,6833 46,5833 AT2121000 HÃ ¶fleinmoor * 6 0 14,3958 46,5767 AT2122000 Ratschitschacher Moor * 23 0 14,705 46,6428 AT2123000 MÃ ¶serner Moor * 12 0 13,25 46,705 AT2124000 Untere Lavant * 131,59 0 14,8858 46,7044 AT2125000 Reifnitzbach * 1,7 0 14,175 46,6042 AT2126000 TiebelmÃ ¼ndung * 62,5 0 14,0139 46,6958 AT2127000 Fronwiesen * 69 0 14,1083 46,5267 AT2128000 Kalk-Tuffquellen VÃ ¶lkermarkter Stausee * 3,7 0 14,6667 46,6264 AT2130000 Lendspitz-Maiernigg * 77,61 0 14,2597 46,6111 AT2131000 Mannsberg-Boden * 683 0 14,5042 46,7972 AT2132000 Hainsche-Moor * 1,3 0 14,2017 46,5514 AT2133000 Guntschacher Au * 53 0 14,3433 46,5475 AT2134000 Mittagskogel * 672,3 0 13,9692 46,512 AT2135000 Kalktuffquellen Lappenbach * 4,8 0 13,0419 46,7259 AT2136000 Gelbe Alpenrose in Lendorf 0,6481 0 13,419 46,8419 AT2137000 Schlossberg Griffen 10 0 14,7278 46,7051 AT2138000 GurkmÃ ¼ndung * 24,4 0 14,5012 46,6043 AT2139000 GrÃ ¼nspitz-Streifenfarn in Radenthein 6,1 0 13,6826 46,7991 AT2140000 MillstÃ ¤tter See-SÃ ¼d 39,5 0 13,5846 46,7881 AT2141000 Watzelsdorfer Moos 32,6 0 14,6773 46,6581 AT2142000 Ziegelteich bei HÃ ¶rtendorf 6,85 0 14,3848 46,6399 AT2143000 Lanzendorfer Moor 4,23 0 14,4554 46,6552 AT2144000 Gutschen 52,6 0 14,5444 46,798 AT2145000 Motschulagraben 38,9 0 14,9032 46,6369 AT2146000 Penkensee 8 0 14,12383 46,58227 AT2147000 Lichtegg bei Knappenberg 3 0 14,56057 46,9287 AT2148000 Krampelgraben bei HÃ ¶henbergen 16,45 0 14,553 46,6443 AT2149000 Schlosspark Krastowitz * 0,5 0 14,35232 46,64698 AT2150000 Leonstein 20 0 14,1299 46,6386 AT2151000 Finkensteiner Moor 25,46 0 13,8845 46,5677 AT2152000 Moor bei St. Margarethen 2,95 0 14,1478 46,5969 AT2204000 Steirisches Dachsteinplateau * 7 455,48 0 13,79997 47,52834 AT2205000 PÃ ¼rgschachen-Moos und ennsnahe Bereiche zwischen Selzthal und dem GesÃ ¤useeingang * 1 619,14 0 14,40694 47,58 AT2206000 Ã densee * 198,29 0 13,83083 47,56389 AT2207000 NSG HÃ ¶rfeld 47,49 0 14,51 47,01889 AT2209001 Steilhangmoor im Untertal * 14,24 0 13,70389 47,35611 AT2209002 Patzenkar * 130,48 0 13,65806 47,32111 AT2209003 Hochlagen der sÃ ¼dÃ ¶stlichen Schladminger Tauern * 6 498,91 0 13,99694 47,25306 AT2209004 Hochlagen der Ã ¶stlichen WÃ ¶lzer Tauern und Seckauer Alpen * 14 046,15 0 14,67611 47,34389 AT2210000 Ennstaler Alpen/GesÃ ¤use * 14 529,94 0 14,61278 47,55278 AT2212000 NSG WÃ ¶rschacher Moos und ennsnahe Bereiche * 401 0 14,18306 47,55389 AT2215000 Teile der Eisenerzer Alpen * 4 391,29 0 14,91389 47,49306 AT2216000 Kirchkogel bei Pernegg 51,92 0 15,3302 47,3487 AT2217000 Peggauer Wand 38,57 0 15,3508 47,2119 AT2219000 Teile des steirischen Nockgebietes * 2 080,53 0 13,82083 46,93694 AT2221000 Gamperlacke * 86,3 0 14,27806 47,555 AT2223000 PÃ ¶lshof bei PÃ ¶ls * 7,86 0 14,60583 47,22694 AT2224000 ZlaimmÃ ¶ser-Moore / WeiÃ enbachalm * 12,93 0 13,89306 47,60306 AT2226001 DÃ ¼rnberger Moor * 45,15 0 14,35333 47,09694 AT2226002 Furtner Teich * 32,03 0 14,39111 47,09111 AT2227000 Schluchtwald der Gulling * 149,83 0 14,18806 47,49611 AT2228000 Ramsauer Torf * 2,3 0 13,68 47,40389 AT2231000 Klementgrotte 0 0 15,3456 47,1602 AT2233000 Raabklamm * 554,93 0 15,54194 47,24111 AT2234000 Breitenau  Lantsch 7,19 0 15,4168 47,3869 AT2236000 Ober- und Mittellauf der Mur mit Puxer Auwald, Puxer Wand und Gulsen * 1 307,64 0 14,8469 47,2381 AT2238000 Gersdorfer Altarm * 8,41 0 13,965 47,45194 AT2239000 Hintere PÃ ¶lsenalm * 2,4 0 14,2597 47,3352 AT2240000 Ennsaltarme bei Niederstuttern * 69,66 0 14,08111 47,51611 AT2241000 SÃ ¼dlich gelegene Talbereiche der GÃ ¶stlinger Alpen 600,22 0 14,9818 47,6989 AT2243000 Totes Gebirge mit Altausseer See * 24 201,69 0 14,11944 47,61611 AT2244000 FlaumeichenwÃ ¤lder im Grazer Bergland * 4,54 0 15,38 47,115 AT2249000 Teile der Schwarzen Walster im Mariazeller Land 2,13 0 15,3578 47,8105 AT2251000 Plannerkessel * 1,77 0 14,1812 47,3964 AT2253000 Mitterndorfer Biotopverbund * 258 0 13,9112 47,5634 AT3101000 Dachstein * 14575 0 13,6667 47,5 AT3104000 Radinger Moorwiesen 3 0 14,3014 47,7367 AT3111000 Nationalpark Kalkalpen und Umgebung * 22553 0 14,3667 47,7667 AT3116000 Kalksteinmauer und Orchideenwiese Laussa * 103 0 14,4361 47,9556 AT3117000 Mond- und Attersee 6135 0 13,4833 47,7917 AT3128000 BÃ ¤che in den Steyr- und Ennstaler Voralpen * 505,17 0 14,2929 47,9511 AT3130000 Hornspitzmoore * 43,3 0 13,4966 47,5689 AT3133000 MÃ ¶sl im Ebenthal * 2,34 0 14,4188 47,7024 AT3134000 Planwiesen 110,3 0 14,2032 47,8789 AT3135000 Quellflur bei Grueb * 4,32 0 13,2993 47,8759 AT3136000 Mittlere Steyr * 122 0 14,23735 47,90817 AT3138000 SchluchtwÃ ¤lder der Steyr- und Ennstaler Voralpen * 775 0 14,2178 47,823 AT3142000 Egelsee und Egelseemor in Unterach 4,14 0 13,5043 47,8326 AT3143000 Offensee und angrenzendes Verlandungsmoor * 65,95 0 13,8386 47,754 AT3144000 Goiserer WeiÃ enbachtal 1056 0 13,5076 47,6543 AT3145000 RÃ ¶ll 327,2 0 13,9693 47,7237 AT3146000 Teichlboden 1,66 0 14,2919 47,6502 AT3148000 Burgberg Losenstein * 1,83 0 14,4373 47,9239 AT3203010 Winklmoos * 78,08 0 12,5914 47,6506 AT3204002 Sieben-MÃ ¶ser/Gerlosplatte * 168,57 0 12,1447 47,2392 AT3205021 Obertauern-Hundsfeldmoor * 99,84 0 13,5619 47,2564 AT3206007 Bluntautal * 433,8 0 13,13 47,5758 AT3207020 Seetaler See * 214,54 0 13,9347 47,1506 AT3208118 Schwarzbergklamm * 14,07 0 12,6189 47,6328 AT3210001 Hohe Tauern, Salzburg * 80505 0 12,7461 47,1353 AT3211012 Kalkhochalpen, Salzburg * 23725 0 13,0997 47,5028 AT3212111 Tauglgries * 50,65 0 13,1447 47,6589 AT3213003 Gerzkopf * 90,83 0 13,4297 47,4619 AT3214000 Rotmoos-KÃ ¤fertal * 168,74 0 12,7858 47,1247 AT3222000 Moore am Ã berling * 38,41 0 13,9025 47,1736 AT3224000 Entrische Kirche 6,39 2 13,0856 47,28 AT3226000 Zinkenbach-Karlgraben * 100,41 0 13,355 47,6767 AT3227000 Untersberg-Vorland * 193,23 0 12,9481 47,7547 AT3230000 Zeller See SÃ ¼dufer 32,35 0 12,81 47,3 AT3231000 Mooshamer Moos Ost 3,19 0 13,72 47,1 AT3232000 Kopfweiden am Almkanal * 1,77 0 13,04 47,77 AT3234000 Kendlbruckergraben  Hinteralm * 20,07 0 13,8174 46,9691 AT3235000 Hinterrieding-Wasserfallkar * 65,68 0 13,3319 47,1481 AT3236000 Rupanin * 144,07 0 13,6216 47,2156 AT3237000 Georgenberg 2,15 0 13,1649 47,6314 AT3238000 Pongauer Taurachtal * 19,72 0 13,5044 47,2882 AT3239000 KÃ ¶nigsbachtal 1,17 0 13,37 47,7 AT3240000 Drossen * 25,78 0 12,73 47,17 AT3241000 Streuwiese am Salzweg 0,5 0 12,99 47,76 AT3242000 Lonka-MÃ ¤ander 1,03 0 13,71 47,16 AT3243000 Althofener Moos 0,59 0 13,73 47,14 AT3244000 Steindorf  Am Moos 3 0 13,71 47,13 AT3245000 Lucia-Lacke 3,48 0 12,64 47,28 AT3246000 Vordergnadenalm 0,0153 0 13,4887 47,2657 AT3301000 Hohe Tauern, Tirol * 61000 0 12,4764 47,0339 AT3302000 Vilsalpsee * 1831 0 10,5061 47,4536 AT3303000 Valsertal * 3 519,4 0 11,6122 47,0361 AT3304000 Karwendel * 73000 0 11,4997 47,4011 AT3305000 Ã tztaler Alpen * 39470 0 11,0186 46,835 AT3306000 Afrigal * 71,6 0 10,8161 47,3614 AT3307000 Egelsee * 3,07 0 12,1711 47,6139 AT3308000 Schwemm * 65,68 0 12,2981 47,6586 AT3309000 Tiroler Lech * 4 146,9 0 10,54 47,3442 AT3310000 Arzler Pitzeklamm * 31,2 0 10,7758 47,2108 AT3311000 Engelswand 39,8 0 10,9194 47,1639 AT3313000 FlieÃ er SonnenhÃ ¤nge 88,84 0 10,6194 47,1167 AT3314000 Osttiroler GletscherflÃ ¼sse Isel, Schwarzach und Kalserbach 306,07 0 12,5632 46,9545 AT3315000 Sinesbrunn * 51,84 0 10,8042 47,2992 AT3316000 Tiefer-Wald 1,73 0 10,4886 46,8743 AT3401000 Naturschutzgebiet Rohrach * 48,19 0 9,8161 47,5878 AT3402000 Rheindelta * 2 065,65 0 9,6408 47,5008 AT3403000 Mehrerauer Seeufer  MÃ ¼ndung der Bregenzerach * 118,03 0 9,7031 47,5072 AT3405000 Bregenzerachschlucht * 434,02 9,5 9,8136 47,4914 AT3406000 Witmoos * 18,19 0 9,8475 47,5033 AT3407000 Fohramoos * 54,3 0 9,8039 47,4203 AT3408000 Bangs  Matschels * 447,42 0 9,5389 47,2722 AT3409000 Ludescherberg * 377,35 0 9,8008 47,2003 AT3410000 Gadental * 1 543,77 0 9,9964 47,225 AT3413000 Wiegensee * 64,74 0 10,095 46,9769 AT3414000 Leiblach * 21,45 0 9,7348 47,5322 AT3415000 Alpenmannstreu Gamperdonatal * 37,61 0 9,6539 47,0856 AT3416000 SpirkenwÃ ¤lder Saminatal * 477,57 0 9,6025 47,1653 AT3417000 SpirkenwÃ ¤lder Brandnertal * 104,74 0 9,7525 47,125 AT3418000 Spirkenwald Oberer Tritt * 12,7 0 9,7086 47,1356 AT3419000 SpirkenwÃ ¤lder Innergamp * 43,87 0 9,6475 47,1594 AT3420000 Unter-Ã berlutt 22,85 0 9,9717 47,2522 AT3421000 Gsieg  Obere MÃ ¤hder 73,13 0 9,6847 47,3986 AT3422000 Schuttfluren Tafamunt 68,43 0 10,0692 46,9733 AT3423000 Soren, Gleggen-KÃ ¶blern, Schweizer Ried und Birken-Schwarzes Zeug 317,62 0 9,6986 47,4481 AT3424000 Ã ble Schlucht 7,59 0 9,6936 47,2623 AT3425000 Davenna * 112,46 0 9,8839 47,1239 AT3426000 Frastanzer Ried 39,21 0 9,6141 47,223 AT3427000 Ã bersaxen-Satteins * 60,05 0 9,6871 47,2485 AT3428000 Unterargenstein * 68,69 0 9,955 47,3337 AT3429000 Unter StellerhÃ ¶he * 28,93 0 10,0315 47,4038 AT3430000 Unter der Winterstaude * 25,8 0 9,9932 47,4005 AT3431000 Gortniel * 12,71 0 9,9497 47,0385 AT3432000 RoÃ bÃ ¼ndta * 12,62 0 9,946 47,0328 AT3433000 Spona 25,77 0 10,0106 47,007 AT3434000 Rifa 12,63 0 10,0465 46,9755 AT3435000 Torfriedbach * 9,88 0 9,7135 47,2047 AT3436000 WalsbÃ ¤chle * 16,71 0 9,6926 47,2217 AT3437000 WiddersteinmÃ ¤hder * 53,02 0 10,143 47,2716 AT3438000 Ifen * 2 466,72 0 10,0995 47,3543 AT3439000 SchÃ ¶neberg * 47,4 0 10,1516 47,2329 BG0000166 Vrachanski Balkan * 35 981,25 23,46083 43,17083 BG0000209 Pirin * 40 382,38 23,43028 41,74194 BG0000211 Tvardishka planina * 38 649,53 26,06 42,84028 BG0000220 Dolna Mesta * 9 514,697 23,92972 41,48194 BG0000281 Reka Belitsa * 117,26 25,6385 42,918 BG0000308 Verila * 6 443,422 23,29111 42,38472 BG0000366 Kresna  Ilindentsi * 48 596,43 23,1647 41,7553 BG0000372 Tsigansko gradishte * 9 555,741 24,875 41,40083 BG0000399 Bulgarka * 24 009,03 25,3974 42,7638 BG0000494 Tsentralen Balkan * 72 021,07 24,73194 42,73833 BG0000495 Rila * 77 927,17 23,5225 42,14444 BG0000496 Rilski manastir * 25 299,8 23,36472 42,12417 BG0000625 Izvoro * 7,038 23,43222 41,85806 BG0000626 Krushe * 291,873 23,37694 41,85972 BG0001021 Reka Mesta * 19 401,69 23,66222 41,71306 BG0001028 Sreden Pirin  Alibotush * 68 934,39 23,56667 41,51056 BG0001030 Rodopi  Zapadni * 272 851,4 24,22944 41,75278 BG0001031 Rodopi  Sredni * 155 107,7 25,0531 41,83 BG0001040 Zapadna Stara planina i Predbalkan * 219 753,3 22,9183 43,3411 BG0001042 Iskarski prolom  Rzhana * 22 693,26 23,49694 43,02861 BG0001043 Etropole  Baylovo * 27 448,25 23,88 42,72278 BG0001386 Yadenitsa * 17 016,21 24,00639 42,105 BG0001389 Sredna gora * 110 373,6 24,28083 42,58639 BG0001493 Tsentralen Balkan  bufer * 138 363,8 24,74056 42,80083 DE8236371 Flyschberge bei Bad Wiessee * 956,48 0 11,6775 47,7125 DE8238301 StandortÃ ¼bungsplatz St.Margarethen/Brannenburg * 60,3 0 12,0756 47,7286 DE8239371 Hochriesgebiet und HangwÃ ¤lder im Aschauer Tal * 1 825,73 0 12,265 47,7431 DE8239372 Geigelstein und Achentaldurchbruch * 3 207,23 0 12,3372 47,7103 DE8240371 Mettenhamer Filz, SÃ ¼ssener und Lanzinger Moos mit Extensivwiesen * 149,46 0 12,4442 47,7489 DE8241371 Extensivwiesen um Ruhpolding 105,61 0 12,6272 47,7581 DE8241372 Ã stliche Chiemgauer Alpen * 12 932,87 0 12,67 47,7056 DE8325301 Lindenberger Moos * 101,77 0 9,8667 47,6047 DE8332303 Bergsturzgebiet «Im Gsott » * 91,52 0 11,0953 47,6497 DE8332304 Ammertaler WiesmahdhÃ ¤nge * 449,43 0 11,0561 47,6156 DE8332371 Moore im oberen Ammertal * 628,03 0 11,0461 47,6086 DE8333371 Extensivwiesen um Glentleiten bei GroÃ weil * 132,27 0 11,2928 47,6653 DE8334302 Probstalm und Probstenwand * 100,88 0 11,4861 47,6583 DE8334372 Kammmolchlebensraum bei Kochel * 31,64 0 11,3864 47,6631 DE8334373 Kesselberggebiet * 674,37 0 11,3458 47,6244 DE8336371 Mangfallgebirge * 14 916,39 0 11,8572 47,6283 DE8342301 Nationalpark Berchtesgaden * 21 338,4 0 12,925 47,5528 DE8342302 NSG «Aschau », NSG «Schwarzbach » und Schwimmendes Moos * 808,78 0 12,7803 47,6519 DE8343303 Untersberg * 3 526,21 0 12,985 47,6856 DE8343371 Moore und Extensivwiesen bei Berchtesgaden * 31,91 0 12,9639 47,6308 DE8343372 Extensivwiesen in der Ramsau * 41,51 0 12,9389 47,6119 DE8424302 Naturschutzgebiet «Rohrachschlucht » * 169,79 0 9,8117 47,59 DE8426301 Oberes WeiÃ achtal mit Lanzen-, Katzen- und Mittelbach * 708,73 0 10,0533 47,5192 DE8426302 Nagelfluhkette Hochgrat-Steineberg * 1 989,42 0 10,1075 47,5056 DE8427301 GrÃ ¼nten * 146,21 0 10,3175 47,5489 DE8429303 Kienberg mit Magerrasen im Tal der Steinacher Achen * 623,53 0 10,5222 47,5636 DE8429304 Aggenstein * 129,87 0 10,5517 47,5378 DE8430303 Falkenstein, Alatsee, Faulenbacher- und Lechtal * 977,85 0 10,7133 47,5536 DE8431371 Ammergebirge * 27 588,85 0 10,9372 47,55 DE8432301 Loisachtal zwischen Farchant und Eschenlohe * 691,28 0 11,1583 47,5694 DE8432302 Auerberg, MÃ ¼hlberg * 296,71 0 11,1558 47,5753 DE8433301 Karwendel mit Isar * 19 581,75 0 11,3433 47,4906 DE8433371 Estergebirge * 6 075,43 0 11,2003 47,5428 DE8434372 Jachenau und Extensivwiesen bei Fleck * 1 438,73 0 11,5019 47,61 DE8525301 HÃ ¤derichmoore * 88,84 0 9,9936 47,4939 DE8526301 Wildflusssystem Bolgenach * 163,81 0 10,1344 47,4444 DE8526302 Piesenkopfmoore * 781,49 0 10,1389 47,4167 DE8527301 HÃ ¶rnergruppe * 1 179,17 0 10,1692 47,4656 DE8527371 SchÃ ¶nberger Ach * 29,69 0 10,2164 47,4364 DE8528301 AllgÃ ¤uer Hochalpen * 21 222,9 0 10,3225 47,3889 DE8532371 Wettersteingebirge * 4 256,15 0 11,09 47,4169 DE8533301 Mittenwalder Buckelwiesen * 1 904,09 0 11,2411 47,4603 DE8626301 Hoher Ifen * 2 453,38 0 10,1483 47,3806 DE8627301 Engenkopfmoor * 94,24 0 10,2094 47,3967 DE8627302 Schlappolt * 196,08 0 10,2297 47,3631 ES0000016 Ordesa y Monte Perdido * 15 797,28 0 -0,0319 42,64 ES0000018 Prepirineu Central catalÃ * 57 074,77 0 1,6883 42,255 ES0000022 AigÃ ¼estortes * 56 120,73 0 0,9454 42,5536 ES0000123 Larra-Aztaparreta * 3 922,85 0 -0,7914 42,9392 ES0000126 Roncesvalles-Selva de Irati * 18 077,73 0 -1,0599 42,9676 ES0000129 Sierra de Artxuga, Zarikieta y Montes de Areta * 19 530,14 0 -1,3317 42,842 ES0000130 Sierra de Arrigorrieta y PeÃ ±a Ezkaurre * 6 377,99 0 -0,886 42,8305 ES0000149 Posets  Maladeta * 34 433,56 0 0,5308 42,64 ES2200009 Larrondo-Lakartxela * 2 614,1 0 -0,8859 42,9381 ES2200012 RÃ ­o Salazar 414,55 0 -1,2477 42,6566 ES2200018 Belate * 26 067,44 0 -1,6689 43,0617 ES2200019 Monte Alduide * 9 028,69 0 -1,4561 43,0307 ES2200025 Sistema fluvial de los rÃ ­os Irati, Urrobi y Erro * 1 101,04 0 -1,3701 42,7438 ES2200027 RÃ ­os Eska y BiniÃ ©s * 288,67 0 -0,8651 42,9241 ES2410001 Los Valles  Sur * 22 913,27 0 -0,7686 42,7439 ES2410002 Pico y Turberas del Anayet 408,3368 0 -0,4394 42,7844 ES2410003 Los Valles * 27 066,2 0 -0,68 42,81 ES2410005 Guara Norte * 12 763,01 0 -0,23 42,29 ES2410006 Bujaruelo  Garganta de Los Navarros * 9 775,003 0 -0,14 42,71 ES2410008 Garganta de Obarra * 735,6757 0 0,62 42,41 ES2410009 Congosto de Ventamillo * 247,0025 0 0,46 42,49 ES2410010 Monte Pacino * 509,7923 0 -0,35 42,75 ES2410011 Cabecera del RÃ ­o Aguas Limpias * 3 045,644 0 -0,29 42,82 ES2410013 Macizo de Cotiella * 8 275,447 0 0,32 42,52 ES2410014 Garcipollera  Selva de VillanÃ ºa * 3 898,902 0 -0,48 42,64 ES2410019 RÃ ­o Cinca (Valle de Pineta) 117,7611 0 0,12 42,65 ES2410021 Curso Alto del RÃ ­o AragÃ ³n 145,9823 0 -0,5467 42,6642 ES2410022 Cuevas de VillanÃ ºa 0,1239 0 -0,5278 42,6858 ES2410023 Collarada y Canal de Ip * 4 027,093 0 -0,4908 42,7294 ES2410024 Telera  Acumuer * 5 552,785 0 -0,3311 42,6394 ES2410025 Sierra y CaÃ ±ones de Guara * 34 662,63 0 -0,1667 42,2603 ES2410027 RÃ ­o AurÃ ­n 91,0864 0 -0,425 40,6422 ES2410029 TendeÃ ±era * 12 814,66 0 -0,2108 42,6608 ES2410031 Foz Escarrilla  Cucuraza * 1 609,912 0 -0,3131 42,7489 ES2410040 Puertos de Panticosa, Bramatuero y Brazatos * 3 021,626 0 -0,1914 42,7822 ES2410044 Puerto de Otal  Cotefablo * 1 963,884 0 -0,2103 42,6069 ES2410045 Sobrepuerto * 3 468,909 0 -0,2356 42,5678 ES2410046 RÃ ­o Ã sera * 1 758,514 0 0,4706 42,5794 ES2410048 RÃ ­o Ara * 2 019,037 0 -0,1056 42,6308 ES2410049 RÃ ­o IsÃ ¡bena * 1 992,665 0 0,5742 42,3236 ES2410050 Cuenca del RÃ ­o Yesa * 5 599,812 0 0,0478 42,5256 ES2410051 Cuenca del RÃ ­o AirÃ ©s * 3 741,999 0 0,1056 42,5667 ES2410052 Alto Valle del Cinca * 14 590,56 0 0,1903 42,68 ES2410053 Chistau * 10 678,68 0 0,3078 42,5883 ES2410054 Sierra Ferrera * 8 023,237 0 0,2669 42,4808 ES2410055 Sierra de Arro * 1 459,9 0 0,2303 42,4219 ES2410056 Sierra de ChÃ ­a  Congosto de Seira * 8 666,858 0 0,4161 42,51 ES2410059 El TurbÃ ³n * 2 822,036 0 0,5067 42,4194 ES2410150 Cueva de Los Moros 0,0625 0 -0,5278 42,6861 ES2410154 Turberas del Macizo de Los Infiernos 50,2655 0 -0,2697 42,7708 ES2410155 Turberas de Acumuer 13,3023 0 -0,4283 42,7072 ES5120002 CapÃ §aleres del Ter i del Freser * 12 480,32 0 2,2167 42,3846 ES5120003 Serra Cavallera * 6 381,86 0 2,2334 42,2903 ES5120019 Riberes de l'Alt Ter * 409,83 41 2,294 42,2324 ES5120022 Riu Duran * 102,73 91 1,7955 42,4235 ES5120024 Montgrony * 3 803,8 0 2,0831 42,2822 ES5120026 Tossa Plana de Lles-PuigpedrÃ ³s * 13 305,56 0 1,6695 42,4497 ES5120027 Rasos de Tubau 644,53 0 2,0472 42,2239 ES5120028 Vall del Rigart * 210,26 0 2,1203 42,3133 ES5130002 Riu Verneda * 75,47 97 1,6711 42,3908 ES5130003 Alt Pallars * 77 183,2 0 1,034 42,7159 ES5130004 Baish Aran * 12 444,98 0 0,788 42,799 ES5130005 Era Artiga de Lin  Eth Portilhon * 7 047,87 0 0,7168 42,6713 ES5130006 Estanho de Vielha 28,88 0 0,8144 42,7095 ES5130007 Riberes de l'Alt Segre * 216,62 23 1,8499 42,3915 ES5130010 Serra de Boumort-Collegats * 18 414,83 0 1,1003 42,2367 ES5130011 Riu de la Llosa * 84,12 0 1,6992 42,45 ES5130012 Vall Alta de Serradell-Serra de Sant GervÃ s * 12 920,99 0 0,8124 42,2305 ES5130015 Serres del Montsec, Sant Mamet i Mitjana * 32 423,71 0 0,8722 42,0303 ES5130019 Estany de MontcortÃ ¨s * 45,01 0 0,9947 42,3319 ES5130022 La Torrassa * 59,58 0 1,1331 42,6064 ES5130023 BeneÃ ¯dor * 416,33 0 1,5653 42,3719 ES5130024 La Faiada de MalpÃ s i Cambatiri 1 280,7 0 0,7739 42,3817 ES5130026 Serra de Prada-CastellÃ s * 3 735,9 0 1,3044 42,2711 ES5130029 Serres de Queralt i Els Tossals-Aigua d'Ora * 8 682,94 0 1,67 42,0592 ES5130034 Riu Garona * 212,75 27 0,7414 42,7369 FI1300101 Pallas-Ounastunturi * 59426 23,27111 68,86417 FI1300102 MALLA * 3089 20,06778 69,94889 FI1300103 PÃ YRISJÃ RVEN ERÃ MAA * 146834 24,35583 68,32194 FI1300105 KÃ SIVARREN ERÃ MAA * 264892 21,16944 68,7625 FI1300107 JIETANASVUOMA * 1511 22,44056 68,08472 FI1300108 IITON PALSASUOT * 66 21,35583 68,1525 FI1300111 SOTKAVUOMA * 2602 23,35583 68,40667 FI1300112 SAANAN LUONNONSUOJELUALUE * 240 20,10167 69,50833 FI1300118 TARVANTOVAARA * 66403 22,61 68,06778 FI1300201 LEMMENJOEN KANSALLISPUISTO * 285990 25,38972 68,98278 FI1300202 MUOTKATUNTURIN ERÃ MAA * 158208 26,69472 69,86417 FI1300204 VÃ ¤tsÃ ¤rin erÃ ¤maa * 157368 28,08472 69,66083 FI1300207 PIERAN MARIN JÃ NKÃ  * 2643 27,74556 69,25417 FI1300601 PULJUN ERÃ MAA * 56351 24,01694 68,52528 FI1302001 Kevo * 71406 26,99972 69,99972 FI1302002 KALDOAIVIN ERÃ MAA * 351633 27,05083 69,52528 FI1302003 Paistunturin erÃ ¤maa * 159770 26,94889 69,99972 FI1302004 PULMANKIJÃ RVI 1623 27,915 69,94889 FI1302008 VETSIJOEN SUISTOLEHTO 14 27,57611 69,94889 FI1302009 Kirkkotupien niitty * 1,1 27,55917 69,83028 FI1302010 Luomusjoen kuolpuna 2 26,16944 69,71167 FI1302011 VÃ ¤limaan kenttÃ ¤ * 2 27,55917 70,18639 FI1302012 Pappilan niitty * 3,2 27,54222 69,72861 FI1302013 Mieraslompolon kenttÃ ¤ * 2,2 27,35583 69,59306 FR7200742 Massif du Moulle de Jaout * 16600 -0,40667 43,03861 FR7200743 Massif du Ger et du Lurien * 14150 -0,36306 42,83111 FR7200744 Massif de Sesques et de l'Ossau * 25650 -0,50028 42,9 FR7200745 Massif du Montagnon * 8871 -0,51778 43,02972 FR7200746 Massif de l'Anie et d'EspelunguÃ ¨re * 14461 -0,6425 42,89583 FR7200747 Massif du Layens * 5750 -0,64417 43,0525 FR7200749 Montagnes du BarÃ ©tous * 14600 -0,79038 43,01498 FR7200750 Montagnes de la Haute Soule * 14750 -0,89819 42,99755 FR7200751 Montagnes du Pic des Escaliers * 8600 -0,98413 43,0554 FR7200752 Massif des Arbailles * 13000 -1,01986 43,12431 FR7200753 ForÃ ªt d'Iraty * 2500 -1,07507 43,03008 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 12567 -1,19778 43,07278 FR7200781 Gave de Pau * 8212 -0,65028 43,40222 FR7200786 La Nive * 9473 -1,37981 43,26424 FR7200790 Le Saison (cours d'eau) * 2200 -0,87361 43,2375 FR7200791 Le Gave d'Oloron (cours d'eau) et marais de Labastide-Villefranche * 2450 -0,85556 43,37472 FR7200792 Le Gave d'Aspe et le Lourdios (cours d'eau) * 1600 -0,60806 43,07444 FR7200793 Le Gave d'Ossau * 2300 -0,41833 43,07806 FR7300821 VallÃ ©e de l'Isard, mail de Bulard, pics de MaubermÃ ©, de Serre-Haute et du CrabÃ ¨re * 6428 0,92056 42,83333 FR7300822 VallÃ ©e du Riberot et massif du Mont Valier * 7745 1,06333 42,81167 FR7300825 Mont Ceint, mont BÃ ©as, tourbiÃ ¨re de Bernadouze * 2218 1,41 42,79694 FR7300827 VallÃ ©e de l'Aston * 14962 1,66 42,69333 FR7300829 QuiÃ ¨s calcaires de Tarascon-sur-AriÃ ¨ge et grotte de la Petite Caougno 2484 1,65056 42,82194 FR7300831 QuÃ ©rigut, Laurenti, Rabassolles, Balbonne, la Bruyante, haute vallÃ ©e de l'OriÃ ¨ge * 10255 2,03417 42,67472 FR7300838 Grotte de Montseron * 1 1,32802 43,02 FR7300839 Grotte du Ker de Massat * 1 1,32459 42,9 FR7300841 Queirs du Mas d'Azil et de Camarade, grottes du Mas d'Azil et de la carriÃ ¨re de Sabarat * 1629 1,33556 43,07972 FR7300842 Pechs de Foix, Soula et Roquefixade, grotte de l'Herm * 2211 1,65944 42,94694 FR7300880 Haute vallÃ ©e d'OÃ ´ * 3407 0,5025 42,73056 FR7300881 Haute vallÃ ©e de la Pique * 8251 0,59333 42,72417 FR7300883 Haute vallÃ ©e de la Garonne * 11134 0,78 42,87778 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7680 0,72667 42,95 FR7300920 Granquet-Pibeste et Soum d'Ech * 7275 -0,15361 43,05833 FR7300921 Gabizos (et vallÃ ©e d'Arrens, versant sud-est du Gabizos) * 2997 -0,27167 42,92889 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 482 -0,0895 42,98624 FR7300923 Moun NÃ © de Cauterets, pic de Cabaliros * 3703 -0,14222 42,92417 FR7300924 PÃ ©guÃ ¨re, Barbat, CambalÃ ¨s * 4651 -0,17694 42,85194 FR7300925 Gaube, Vignemale * 7395 -0,14306 42,81028 FR7300926 Ossoue, AspÃ ©, CestrÃ ¨de * 5226 -0,05417 42,76167 FR7300927 EstaubÃ ©, Gavarnie, Troumouse et Barroude * 9479 0,055 42,7325 FR7300928 Pic Long Campbielh * 8174 0,11806 42,79056 FR7300929 NÃ ©ouvielle * 6191 0,15056 42,865 FR7300930 BarÃ ¨ges, AyrÃ ©, Piquette * 1451 0,09306 42,87306 FR7300931 Lac Bleu LÃ ©viste * 6942 0,035 42,92444 FR7300932 Liset de Hount Blanque * 4059 0,16917 42,95667 FR7300933 Hautes-Baronnies, Coume de Pailhas * 300 0,25 43,00528 FR7300934 Rioumajou et Moudang * 9522 0,28583 42,74028 FR7300935 Haut-Louron: Aygues Tortes, Caillauas, Gourgs Blancs, Gorges de Clarabide, pics des PichadÃ ¨res et d'EstiouÃ ¨re, montagne de Tramadits * 5439 0,42222 42,73306 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 10068 1,83139 43,08389 FR8201680 Landes, pelouses, forÃ ªts et prairies humides de Lus-la-Croix-Haute * 3639 5,72685 44,6768 FR8201681 Gervanne et rebord occidental du Vercors * 18150 5,15847 44,8155 FR8201682 Rebord mÃ ©ridional du Vercors * 4724 5,24598 44,8725 FR8201692 Monts du matin, combe Laval et val Sainte-Marie * 2339 5,18959 44,9883 FR8201696 TuffiÃ ¨res du Vercors * 33 5,58807 44,836 FR8201698 Contamines Montjoie  Miage  TrÃ © la TÃ ªte * 5547 6,74972 45,77917 FR8201699 Aiguilles Rouges * 9065 6,85528 45,98167 FR8201700 Haut Giffre * 12431 6,82417 46,04028 FR8201701 Les Aravis * 8907 6,55111 45,9675 FR8201702 Plateau de Beauregard * 413 6,39028 45,88417 FR8201703 Massif de la Tournette * 4658 6,27667 45,83361 FR8201704 Les Frettes  Massif des GliÃ ¨res * 4793 6,33639 45,98556 FR8201705 Massif du Bargy * 3847 6,47125 45,9985 FR8201706 Roc d'Enfer * 4047 6,59832 46,1873 FR8201707 Plateau de LoÃ «x * 1231 6,65332 46,1246 FR8201708 Mont de Grange 1254 6,80439 46,2611 FR8201709 Cornettes de Bise * 1551 6,78417 46,32083 FR8201710 Massif des Voirons * 978 6,35417 46,20722 FR8201712 Le SalÃ ¨ve * 4427 6,16306 46,10917 FR8201715 VallÃ ©e de l'Arve * 757 6,34825 46,1112 FR8201719 Delta de la Dranse * 53 6,51583 46,39861 FR8201720 Cluse du Lac d'Annecy * 282 6,22639 45,79222 FR8201722 Zones humides du Bas Chablais * 282 6,435 46,33556 FR8201723 Plateau Gavot * 165 6,65528 46,37694 FR8201724 Marais de Chilly et de Marival * 38 6,3025 46,29194 FR8201732 TourbiÃ ¨res du Luitel et leur bassin versant * 309 5,85694 45,08944 FR8201733 Cembraie, pelouses, lacs et tourbiÃ ¨res de Belledonne, de Chamrousse au Grand Colon * 2662 5,92603 45,1335 FR8201735 Landes, tourbiÃ ¨res et habitats rocheux du Massif du Taillefer * 3697 5,91756 45,0517 FR8201736 Marais Ã Laiche bicolore, prairies de fauche et habitats rocheux du Vallon du Ferrand et du Plateau d'Emparis * 2412 6,2075 45,0758 FR8201738 Plaine de Bourg d'Oisans et ses versants * 3473 6,02721 45,0643 FR8201740 Hauts de Chartreuse * 4423 5,88822 45,3923 FR8201741 Ubacs du Charmant Som et gorges du Guiers Mort * 2329 5,755 45,3311 FR8201743 La Bourne * 2805 5,39347 45,0694 FR8201744 Hauts plateaux et contreforts du Vercors oriental * 20257 5,50882 44,849 FR8201745 Pelouses, forÃ ªts remarquables et habitats rocheux du Plateau du Sornin * 1312 5,60879 45,1998 FR8201747 Massif de l'Obiou et gorges de la Souloise * 3743 5,88806 44,7775 FR8201751 Massif de la Muzelle * 16896 6,06266 44,9288 FR8201753 ForÃ ªts, landes et prairies de fauche des versants du Col d'Ornon * 4814 5,96826 44,9823 FR8201770 RÃ ©seau de zones humides, pelouses, landes et falaises de l'avant-pays savoyard * 3151 5,7107 45,6644 FR8201772 RÃ ©seau de zones humides de l'Albanais * 599 5,95438 45,7667 FR8201773 RÃ ©seau de zones humides dans la Combe de Savoie et la Basse VallÃ ©e de l'IsÃ ¨re * 819 6,18944 45,57083 FR8201774 TourbiÃ ¨re des Creusates * 12 6,02944 45,68694 FR8201775 Rebord mÃ ©ridional du Massif des Bauges * 1170 6,02417 45,52472 FR8201776 TourbiÃ ¨re et lac des Saisies * 288 6,51889 45,77083 FR8201777 Adrets de Tarentaise * 983 6,69013 45,5964 FR8201778 Landes, prairies et habitats rocheux du massif du mont Thabor * 4790 6,56723 45,1271 FR8201779 Formations forestiÃ ¨res et herbacÃ ©es des Alpes internes * 1 560,1 6,87 45,29389 FR8201780 RÃ ©seau de vallons d'altitude Ã Caricion * 9516 7,00611 45,48694 FR8201781 RÃ ©seau de zones humides et alluviales des HurtiÃ ¨res * 508 6,29556 45,49306 FR8201782 Perron des Encombres * 2 030,2 6,43306 45,28222 FR8201783 Massif de la Vanoise * 54030 6,88333 45,39167 FR8202002 Partie orientale du Massif des Bauges * 14486 6,22472 45,66944 FR8202003 Massif de la LauziÃ ¨re * 10052 6,4271 45,4874 FR8202004 Mont Colombier * 2178 6,11911 45,6449 FR8202009 Lac LÃ ©man * 1376 6,37563 46,3561 FR9101468 Bassin du Rebenty * 8567 1,9925 42,78 FR9101470 Haute VallÃ ©e de l'Aude et Bassin de l'Aiguette * 17055 2,18611 42,77028 FR9101471 Capcir, Carlit et Campcardos * 39688 1,93222 42,56889 FR9101472 Massif du Puigmal * 8784 2,12667 42,43944 FR9101473 Massif de Madres-Coronat * 21363 2,24222 42,61833 FR9101475 Massif du Canigou * 11746 2,35833 42,46972 FR9101476 Conque de la Preste * 8436 2,42056 42,41778 FR9102010 Sites Ã chiroptÃ ¨res des PyrÃ ©nÃ ©es orientales * 2437 2,29444 42,50833 FR9301497 Plateau d'Emparis  Goleon * 7439 6,29333 45,0875 FR9301498 Combeynot  Lautaret  Ecrins * 9924 6,41889 44,98556 FR9301499 ClarÃ ©e * 25681 6,61889 45,01806 FR9301502 Steppique Durancien et Queyrassin * 19658 6,62528 44,67222 FR9301503 Rochebrune  Izoard  VallÃ ©e de la Cerveyrette * 26801 6,6775 44,79667 FR9301504 Haut Guil  Mont Viso  Val Preveyre * 18833 7,00667 44,71639 FR9301505 Vallon des Bans  VallÃ ©e du Fournel * 8823 6,38833 44,78056 FR9301506 Valgaudemar * 9946 6,19333 44,77889 FR9301509 Piolit  Pic de ChabriÃ ¨res * 1596 6,28556 44,59167 FR9301511 DÃ ©voluy  Durbon  Charance  Champsaur * 35530 5,91417 44,61444 FR9301519 Le Buech * 2426 5,83389 44,29667 FR9301523 Bois de Morgon  ForÃ ªt de Boscodon  Bragousse * 2517 6,41889 44,495 FR9301524 Haute Ubaye  Massif du Chambeyron * 14037 6,86083 44,57639 FR9301525 Coste Plane  Champerous * 1508 6,43667 44,45444 FR9301526 La Tour des Sagnes  Vallon des Terres Pleines  Orrenaye * 5059 6,7825 44,35444 FR9301529 Dormillouse  Lavercq * 6383 6,52 44,33833 FR9301530 Cheval Blanc  Montagne de Boules  Barre des Dourbes * 8258 6,43556 44,11944 FR9301533 L'Asse * 21844 6,36778 43,94806 FR9301535 Montagne de Val-Haut  Clues de Barles  Clues de Verdaches * 13197 6,28167 44,26861 FR9301546 Lac Saint-LÃ ©ger * 5,25 6,33528 44,42028 FR9301547 Grand Coyer * 6233 6,70833 44,08611 FR9301549 Entraunes * 19751 6,79917 44,14389 FR9301550 Sites Ã chauves souris de la Haute TinÃ ©e * 1787 6,92528 44,25639 FR9301552 Adret de Pra Gaze 108 6,85083 44,28028 FR9301554 Sites Ã chauves souris  Castellet-Les-Sausses et Gorges de Daluis * 3384 6,80222 44,01778 FR9301556 Massif du Lauvet d'Ilonse et des Quatre Cantons  Dome de Barrot  Gorges du Cians * 15071 7,05222 44,05333 FR9301559 Le Mercantour * 67947 7,18083 44,14639 FR9301560 Mont Chajol * 1427 7,53389 44,11889 FR9301561 Marguareis  La Brigue  Fontan  Saorge * 6327 7,69417 44,08083 FR9301562 Sites Ã SpÃ ©lÃ ©omantes de RoquebilliÃ ¨re * 417 7,30028 44,02583 FR9301566 Sites Ã chauves souris de Breil-sur-Roya * 2497 7,52972 43,92861 FR9302002 Montagne de Seymuit  CrÃ ªte de la Scie * 1401 6,24278 44,41889 FR9302005 La Bendola * 1063 7,5825 43,97056 HR2000004 BaraÃ eva Ã ¡pilja donja 0,7833 15,72293 44,98401 HR2000011 Budina Ã ¡pilja 0,7833 15,36122 44,71695 HR2000020 PodruÃ je oko Ã ulumove peÃ ine 1 209,642 16,37325 43,99004 HR2000026 DumenÃ iÃ a Ã ¡pilja 0,7833 15,66945 45,02471 HR2000066 BoÃ ¾iÃ eva Ã ¡pilja 0,7833 15,77676 45,00003 HR2000078 LuÃ ¡ka Ã ¡pilja 0,7833 15,09398 45,22469 HR2000093 OstrviÃ ka Ã ¡pilja 0,7833 15,459 44,55714 HR2000095 PÃ elina Ã ¡pilja 0,7833 15,5681 44,52231 HR2000098 PeÃ ina 0,7833 15,32779 44,79532 HR2000106 Ponor Ponikve II 0,7833 14,91557 45,38707 HR2000110 Pustinja Ã ¡pilja 0,7833 14,80912 45,37217 HR2000118 SamogradiÃ  Ã ¡pilja 0,7833 15,26579 44,7523 HR2000119 SiniÃ iÃ  Ã ¡pilja 0,7833 15,17808 44,99069 HR2000149 Ã pilja kod Stare SuÃ ¡ice 0,7833 14,99797 45,39058 HR2000447 Nacionalni park Risnjak * 6 345,035 14,651 45,431 HR2000591 Klek * 864,3873 15,14767 45,25918 HR2000592 Ogulinsko-plaÃ ¡Ã ansko podruÃ je * 33 109,34 15,3 45,193 HR2000594 Povremeno jezero Blata * 807,5053 15,4076 45,01761 HR2000605 Nacionalni park Sjeverni Velebit * 11 157,29 14,9741 44,76221 HR2000609 Dolina Dretulje 590,7671 15,38687 45,07745 HR2000632 Krbavsko polje * 14 043,51 15,72279 44,57239 HR2000633 CrnaÃ ko polje * 259,7324 15,16426 45,07055 HR2000634 StajniÃ ko polje * 507,2128 15,23616 45,03771 HR2000635 Gacko polje * 6 870,431 15,29962 44,85342 HR2000642 Kupa * 5 363,064 15,642 45,479 HR2000643 ObruÃ  * 2 716,956 14,48393 45,43622 HR2000645 Bjelolasica * 1 671,191 14,98789 45,2551 HR2000646 Polje Lug 722,8473 15,06045 45,14106 HR2000648 DreÃ ¾niÃ ko polje * 308,4269 15,10398 45,15713 HR2000652 JasenaÃ ko polje 312,6637 15,03563 45,24597 HR2000654 LiÃ ke Jesenice 463,3656 15,44108 44,98159 HR2000667 MedvjeÃ a Ã ¡pilja 0,7833 14,75805 45,36337 HR2000707 Gornje Jelenje prema Platku * 261,9713 14,55745 45,40139 HR2000755 Hajdova hiÃ ¾a 0,7833 14,79231 45,45687 HR2000782 ReÃ ice 7,2064 14,50178 45,47109 HR2000854 Pleteno iznad N. Vinodolskog * 1 182,459 14,85782 45,18095 HR2000871 Nacionalni park Paklenica * 9 507,557 15,4878 44,3421 HR2000876 Crni vrh kod Vrhovina 1 405,852 15,40542 44,88255 HR2000879 LapaÃ ko polje * 2 227,442 15,95477 44,5465 HR2000917 KrÃ iÃ  1 951,609 16,25232 44,03043 HR2000981 Izvor Jablan 0,7833 15,89856 44,27916 HR2001012 LiÃ ko polje * 53 512,95 15,42401 44,53434 HR2001025 MatiÃ  poljana * 228,8371 14,8994 45,28488 HR2001041 Gomance * 214,9434 14,42707 45,50189 HR2001042 LiÃ  polje * 732,5718 14,74077 45,27658 HR2001049 Krbavica * 431,8242 15,63086 44,71262 HR2001058 LiÃ ka PljeÃ ¡ivica * 36 682,75 15,83264 44,65935 HR2001069 Kanjon Une 830,0974 16,136 44,428 HR2001113 KukuruzoviÃ eva Ã ¡pilja 0,7833 15,70272 44,91481 HR2001126 Rokina bezdana * 104,9479 15,19139 45,06948 HR2001127 Markarova Ã ¡pilja * 114,1658 15,25863 45,0334 HR2001128 AntiÃ  Ã ¡pilja * 81,1435 15,31694 44,95685 HR2001148 Dazdaland jama 0,7833 14,52011 45,56125 HR2001150 Izvor GerovÃ ice 0,7833 14,67698 45,52883 HR2001153 Stupina jama 0,7833 14,78768 45,24218 HR2001156 Ã pilja pod MaÃ kovom dragom 0,7833 15,02406 45,261 HR2001158 Izvor KamaÃ nik 0,7833 15,05999 45,34578 HR2001180 Panjkov ponor-VariÃ akova Ã ¡pilja sustav 0,7833 15,72372 45,0158 HR2001181 Izvor Bakovac 0,7833 15,74104 44,34953 HR2001227 Potok GerovÃ ica * 7,5953 14,644 45,519 HR2001253 PoÃ ¡tak * 2 737,891 16,13 44,221 HR2001254 Dolac SekuliÃ a * 26,4948 15,75382 44,37165 HR2001255 Bulji * 199,6669 15,91066 44,41534 HR2001256 MeÃ ugorje  StruÃ ¾nica * 420,0814 15,89837 44,51657 HR2001257 Potok Mala Belica 30,6506 14,807 45,464 HR2001267 RiÃ ica 177,2624 15,735 44,349 HR2001268 OtuÃ a 35,1273 15,877 44,36 HR2001269 Obsenica 40,6394 15,658 44,368 HR2001272 Jadova 95,4568 15,512 44,521 HR2001282 Dio Kupe * 455,7122 14,72617 45,52295 HR2001294 Bruvno * 117,6356 15,85895 44,36429 HR2001295 Jezerane * 21,0951 15,19058 45,05074 HR2001299 Bijele i Samarske stijene 1 118,77 14,95079 45,22665 HR2001314 IzvoriÃ ¡ni dio Cetine s PaÃ ¡kim i VrliÃ kim poljem 1 743,527 16,422 43,955 HR2001317 Cret kod Klepine dulibe 7,362 15,06521 44,68027 HR2001324 Bjelopolje 953,8453 15,77098 44,6956 HR2001332 Vrhovinsko polje 1 600,911 15,46985 44,83693 HR2001340 PodruÃ je oko KuÃ ¡trovke 3 248,668 15,21325 45,33865 HR2001344 NovkoviÃ i  BosnjakuÃ ¡a * 230,4111 16,26769 44,14068 HR2001345 VraÃ ¾ji prolaz i Zeleni vir * 246,1163 14,89613 45,4284 HR2001351 PodruÃ je oko Kupice * 2 471,131 14,85983 45,4308 HR2001353 Lokve-Sunger-FuÃ ¾ine 11504 14,72155 45,34735 HR2001373 Lisac * 9 201,575 15,9918 44,35529 HR2001377 SunÃ erac 3,0072 15,11112 44,63204 HR2001398 DabaÃ ¡nica  Srebrenica * 4,7002 16,084 44,354 HR2001413 Ã ume kod Skrada 1 342,045 14,91 45,451 HR2001417 Velika Belica * 38,4948 14,78412 45,47991 HR2001430 Golubinjak 51,2823 14,76603 45,35298 HR2001431 Lividraga 25,0735 14,58578 45,47736 HR2001432 Lug  Jasenak 95,2963 15,02773 45,23444 HR2001433 Bjeljevina 146,4741 14,87183 45,39067 HR2001438 Jama kod Ã ¡umarske kuÃ e 0,7833 14,92633 45,33585 HR2001439 Jama kod lugarnice 0,7833 15,09259 45,32785 HR2001440 Ã pilja pod Zimzelom 0,7833 15,11548 45,28195 HR2001441 Bezdan pod VuÃ jakom 0,7833 15,01715 45,09145 HR2001442 LasiÃ a Ã ¡pilja 0,7833 15,09114 44,89408 HR2001504 Gornji tok Korane 223,4215 15,784 44,994 HR2001508 Prva BriziÃ eva jama 0,7833 14,489 45,529 HR5000019 Gorski kotar i sjeverna Lika * 217 445,4 14,88161 45,2838 HR5000020 Nacionalni park PlitviÃ ka jezera * 29 797,14 15,58458 44,85326 HR5000022 Park prirode Velebit * 182 852,4 15,237 44,483 HR5000028 Dinara * 46 254,93 16,59439 43,87855 IT1110006 Orsiera RocciavrÃ © * 10956 0 7,133008 45,06174 IT1110007 Laghi di Avigliana * 414 0 7,386147 45,06519 IT1110008 Madonna della Neve sul Monte Lera * 62 0 7,4678 45,1778 IT1110010 Gran Bosco di Salbertrand * 3712 0 6,9222 45,0581 IT1110013 Monti Pelati e Torre Cives 145 0 7,7433 45,4158 IT1110021 Laghi di Ivrea * 1599 0 7,893333 45,48917 IT1110022 Stagno di Oulx * 84 0 6,8172 45,0361 IT1110026 Champlas  Colle Sestriere * 1050 0 6,849722 44,95194 IT1110027 Boscaglie di Tasso di Giaglione (Val Clarea) * 340 0 6,959167 45,15889 IT1110029 Pian della Mussa (Balme) * 3554 0 7,154444 45,29722 IT1110030 Oasi xerotermiche della Val di Susa-Orrido di Chianocco * 1250 0 7,120833 45,15139 IT1110031 Valle Thuras * 978 0 6,859444 44,89361 IT1110032 Pra  Barant * 4120 0 7,059444 44,75583 IT1110033 Stazioni di Myricaria germanica * 63 0 7,141189 44,80341 IT1110038 Col Basset (Sestriere) 271 0 6,874444 44,98222 IT1110039 Rocciamelone * 1966 0 7,090556 45,17444 IT1110040 Oasi xerotermica di Oulx  Auberge * 1070 0 6,832778 45,05528 IT1110042 Oasi xerotermica di Oulx  Amazas * 339 0 6,822222 45,01917 IT1110043 Pendici del Monte Chaberton * 329 0 6,7775 44,95722 IT1110044 Bardonecchia  Val Fredda * 1686 0 6,804722 45,09861 IT1110045 Bosco di Pian PrÃ (RorÃ ) * 93 0 7,191667 44,79694 IT1110048 Grotta del Pugnetto * 19 1 7,4136 45,2728 IT1110049 Les Arnaud e Punta Quattro Sorelle 1328 0 6,663611 45,08167 IT1110052 Oasi xerotermica di Puys  Beaulard 468 0 6,73556 45,04694 IT1110053 Valle della Ripa (Argentera) * 327 0 6,915556 44,89194 IT1110055 Arnodera  Colle Montabone * 112 0 7,055833 45,12917 IT1110057 Serra di Ivrea * 4572 0 7,948889 45,49 IT1110058 Cima Fournier e Lago Nero 640 0 6,793611 44,90389 IT1110080 Val Troncea * 10130 0 6,978889 44,97583 IT1110081 Monte MusinÃ © e Laghi di Caselette * 1524 0 7,4678 45,1208 IT1120003 Monte Fenera * 3348 0 8,346667 45,70278 IT1120006 Val Mastallone * 1882 0 8,159444 45,91639 IT1120028 Alta Val Sesia * 7545 0 7,8989 45,8964 IT1130002 Val Sessera * 10787 0 8,037778 45,69694 IT1140003 Campello Monti * 548 0 8,221111 45,93889 IT1140004 Alta Val Formazza * 5744 0 8,436389 46,40361 IT1140006 Greto Torrente Toce tra Domodossola e Villadossola * 746 0 8,279167 46,05833 IT1140007 Boleto  M.te Avigno 390 0 8,353056 45,78389 IT1140011 Val Grande * 11855 0 8,4575 46,04083 IT1140016 Alpi Veglia e Devero  Monte Giove * 15119 0 8,2525 46,31111 IT1160016 Stazione di muschi calcarizzanti  C.ba Seviana e C.ba Barmarossa * 1,61 0 7,298 44,419 IT1160017 Stazione di Linum narbonense 8,28 0 7,28 44,421 IT1160018 Sorgenti del Maira, Bosco di Saretto, Rocca Provenzale * 727 0 6,915833 44,49639 IT1160020 Bosco di Bagnasco * 381 0 8,077222 44,27639 IT1160021 Gruppo del Tenibres * 5450 0 7,022778 44,30417 IT1160023 Vallone di Orgials  Colle della Lombarda * 530 0 7,141944 44,21861 IT1160024 Colle e Lago della Maddalena, Val Puriac * 1834 0 6,912222 44,39361 IT1160026 Faggete di Pamparato, Tana del Forno, Grotta delle Turbiglie e Grotte di Bossea 2940 0 7,870278 44,26528 IT1160035 M. Antoroto * 863 0 7,916667 44,18833 IT1160037 Grotta di Rio Martino * 0,3 2 7,146328 44,69819 IT1160040 Stazioni di Euphorbia valliniana * 207 0 7,176111 44,51861 IT1160041 Boschi e colonie di chirotteri di Staffarda * 666 0 7,438 44,718 IT1160056 Alpi Marittime * 33672 0 7,3628 44,2014 IT1160057 Alte Valli Pesio e Tanaro * 11278 0 7,698333 44,17556 IT1160058 Gruppo del Monviso e Bosco dell'AlevÃ ¨ * 7232 0 7,096667 44,64556 IT1160065 Comba di Castelmagno * 622 0 7,245 44,42 IT1160067 Vallone dell'Arma * 796 0 7,286 44,33 IT1201000 Parco Nazionale del Gran Paradiso * 71042 0 7,301667 45,51889 IT1201010 Ambienti calcarei d'alta quota della Valle di RhÃ ªmes * 1593 0 7,074444 45,50944 IT1202000 Parco naturale Mont Avic * 5750 0 7,571111 45,64611 IT1203010 Zona umida di Morgex * 30 0 7,054954 45,75138 IT1203020 Lago di Lolair * 28 0 7,136111 45,69472 IT1203030 Formazioni Steppiche della Cote de Gargantua * 19 0 7,294167 45,71778 IT1203040 Stagno di Loson 4,55 0 7,554722 45,78056 IT1203050 Lago di Villa * 27 0 7,691389 45,68667 IT1203060 Stagno di Holay 3 0 7,809461 45,59744 IT1203070 Mont Mars * 380 0 7,924167 45,64722 IT1204010 Ambienti Glaciali del Monte Bianco * 12557 0 6,866111 45,83361 IT1204032 Talweg della Val Ferret * 120 0 7,018119 45,84774 IT1204220 Ambienti glaciali del Gruppo del Monte Rosa * 8645 0 7,792778 45,90111 IT1205000 Ambienti d'alta quota delle Combe Thuilette e Sozin * 356 0 6,955 45,67611 IT1205010 Ambienti d'alta quota della Valgrisenche * 336 0 7,013889 45,54139 IT1205020 Ambienti d'alta quota del Colle del Gran San Bernardo * 750 0 7,146944 45,86667 IT1205030 Pont D'ael * 183 0 7,221111 45,68167 IT1205034 Castello e miniere abbandonate di Aymavilles 1,59 0 7,248209 45,70243 IT1205050 Ambienti Xerici del Mont Torretta  Bellon * 49 0 7,238368 45,71998 IT1205061 Stazione di Astragalus alopecurus di Cogne * 36 0 7,311816 45,63696 IT1205064 Vallone del Grauson * 489 0 7,384444 45,63889 IT1205065 Vallone dell'Urtier * 1506 0 7,441593 45,60549 IT1205070 Zona Umida di Les Iles di Saint  Marcel * 35 0 7,433056 45,73722 IT1205081 Ambienti calcarei d'alta quota attorno al Lago Tsan * 453 0 7,538174 45,85591 IT1205082 Stagno di Lo Ditor * 22 0 7,564722 45,84833 IT1205090 Ambienti xerici di Grand Brison  Cly * 97 0 7,5825 45,75333 IT1205100 Ambienti d'alta quota della VallÃ ©e de l'Alleigne * 1103 0 7,602778 45,58806 IT1205110 Stazione di Paeonia officinalis 33 0 7,783333 45,63222 IT1313712 Cima di Piano Cavallo  Bric Cornia * 4486 0 7,7936 44,1131 IT1314609 Monte Monega  Monte Prearba * 3670 0 7,8131 44,0292 IT1314610 Monte Saccarello  Monte FrontÃ © * 3927 0 7,7483 44,0558 IT1314611 Monte Gerbonte * 2261 0 7,6939 44,0111 IT1315421 Monte Toraggio  Monte Pietravecchia * 2648 0 7,6678 43,9669 IT1322122 Croce della Tia  Rio Barchei * 660 0 8,1456 44,3328 IT1322216 Ronco di Maglio * 1449 0 8,2497 44,3108 IT1322217 Bric Tana  Bric Mongarda * 168 0 8,2158 44,3503 IT1322223 Cave Ferecchi * 37 0 8,2089 44,3756 IT1323014 Monte Spinarda  Rio Nero * 943 0 8,0886 44,2167 IT1323021 Bric Zerbi * 711 0 8,1069 44,2783 IT1323112 Monte Carmo  Monte Settepani * 7575 0 8,1833 44,2178 IT1323115 Lago di Osiglia * 409 0 8,1961 44,3006 IT1323920 Monte Galero * 3194 0 8,045 44,1311 IT2010001 Lago di Ganna * 106 0 8,825833 45,89694 IT2010002 Monte Legnone e Chiusarella * 751 0 8,813056 45,86361 IT2010003 Versante Nord del Campo dei Fiori * 1312 0 8,761667 45,87972 IT2010004 Grotte del Campo dei Fiori * 894 0 8,775556 45,85889 IT2010005 Monte Martica * 1057 0 8,813056 45,89056 IT2010016 Val Veddasca * 4919 0 8,817778 46,06333 IT2010018 Monte Sangiano * 195 0 8,645 45,878 IT2010019 Monti della Valcuvia * 1629 0 8,708333 45,92 IT2010020 Torbiera di Cavagnano 6,02 0 8,876 45,908 IT2020001 Lago di Piano * 207 0 9,1625 46,03694 IT2020002 Sasso Malascarpa * 328 0 9,328333 45,85056 IT2020009 Valle del Dosso * 1652 0 9,233333 46,19361 IT2020010 Lago di Segrino * 282 0 9,273333 45,83361 IT2030001 Grigna Settentrionale * 1617 0 9,386944 45,95278 IT2030002 Grigna Meridionale * 2732 0 9,391944 45,92139 IT2030003 Monte Barro * 649 0 9,378889 45,83889 IT2040001 Val Viera e Cime di Fopel * 836 0 10,12889 46,5825 IT2040002 Motto di Livigno  Val Saliente * 1251 0 10,102 46,569 IT2040003 Val Federia * 1593 0 10,0825 46,5425 IT2040004 Valle Alpisella * 1045 0 10,20667 46,55306 IT2040005 Valle della Forcola * 212 0 10,049 46,45 IT2040006 La Vallaccia  Pizzo Filone * 1982 0 10,17 46,49306 IT2040007 Passo e Monte di Foscagno * 1081 0 10,20517 46,4901 IT2040008 Cime di Plator e Monte delle Scale * 1572 0 10,316 46,504 IT2040009 Valle di Fraele * 1691 0 10,31722 46,54 IT2040010 Valle del Braulio  Cresta di Reit * 3559 0 10,4075 46,5075 IT2040011 Monte Vago  Val di Campo  Val Nera * 2874 0 10,1003 46,44659 IT2040012 Val Viola Bormina  Ghiacciaio di Cima dei Piazzi * 5962 0 10,24278 46,42833 IT2040013 Val ZebrÃ ¹  Gran ZebrÃ ¹  Monte Confinale * 3725 0 10,52222 46,47 IT2040014 Valle e Ghiacciaio dei Forni  Val Cedec  Gran ZebrÃ ¹  Cevedale * 6157 0 10,55639 46,42 IT2040015 Paluaccio di Oga * 28 0 10,337 46,471 IT2040016 Monte di Scerscen  Ghiacciai di Scerscen  Monte Motta * 9666 0 9,905833 46,34361 IT2040017 Disgrazia  Sissone * 3010 0 9,759722 46,29028 IT2040018 Val Codera * 818 0 9,485 46,243 IT2040019 Bagni di Masino  Pizzo Badile * 2755 0 9,613611 46,25889 IT2040020 Val di Mello  Piano di Preda Rossa * 5789 0 9,693611 46,26389 IT2040021 Val di Togno  Pizzo Scalino * 3150 0 9,946944 46,25556 IT2040023 Valle dei Ratti * 928 0 9,533 46,198 IT2040024 da Monte Belvedere a Vallorda * 2119 0 10,17278 46,19611 IT2040025 Pian Gembro * 78 0 10,15778 46,16278 IT2040026 Val Lesina * 1184 0 9,478611 46,10556 IT2040027 Valle del Bitto di Gerola * 2458 0 9,510898 46,09352 IT2040028 Valle del Bitto di Albaredo * 3399 0 9,595 46,0825 IT2040029 Val Tartano * 1451 0 9,695 46,061 IT2040030 Val Madre * 1486 0 9,708 46,139 IT2040031 Val Cervia * 1893 0 9,801 46,101 IT2040032 Valle del Livrio * 2108 0 9,830833 46,1125 IT2040033 Val Venina * 3644 0 9,917 46,068 IT2040034 Valle d'Arigna e Ghiacciaio di Pizzo di Coca * 3143 0 9,993333 46,11639 IT2040035 Val Bondone  Val Caronella * 1500 0 10,07389 46,11056 IT2040036 Val Belviso * 766 0 10,113 46,069 IT2040037 Rifugio Falk * 4,22 0 10,259 46,388 IT2040038 Val Fontana * 4210 0 10,00861 46,25556 IT2040039 Val Zerta * 1585 0 9,380833 46,35611 IT2040040 Val Bodengo * 2555 0 9,280278 46,26306 IT2040041 Piano di Chiavenna * 2514 0 9,408 46,251 IT2040042 Pian di Spagna e Lago di Mezzola * 1715 0 9,423056 46,17667 IT2060001 Valtorta e Valmoresca * 1682 0 9,62 46,024 IT2060002 Valle di Piazzatorre  Isola di Fondra * 2513 0 9,723056 45,98333 IT2060003 Alta Val Brembana  Laghi Gemelli * 4251 0 9,839722 46,01361 IT2060004 Alta Val di Scalve * 7053 0 10,183 46,019 IT2060005 Val Sedornia  Val Zurio  Pizzo della Presolana * 12962 0 10,01278 45,94917 IT2060006 Boschi del Giovetto di Paline * 597 0 10,1375 45,96222 IT2060007 Valle Asinina * 1506 0 9,591 45,901 IT2060008 Valle Parina * 2225 0 9,721944 45,90639 IT2060009 Val Nossana  Cima di Grem * 3369 0 9,863611 45,90083 IT2060010 Valle del Freddo * 72 0 10,023 45,798 IT2060011 Canto Alto e Valle del Giongo * 565 0 9,653333 45,76472 IT2060012 Boschi dell'Astino e dell'Allegrezza * 50 0 9,632783 45,70693 IT2060016 Valpredina e Misma * 90 0 9,815556 45,72639 IT2070001 Torbiere del Tonale 47 0 10,575 46,25333 IT2070002 Monte Piccolo  Monte Colmo * 412 0 10,38389 46,18833 IT2070003 Val Rabbia e Val Galinera 1854 0 10,40528 46,16111 IT2070004 Monte Marser  Corni di Bos 2591 0 10,43583 46,09778 IT2070005 Pizzo Badile  Alta Val Zumella * 2184 0 10,40778 46,00806 IT2070006 Pascoli di Crocedomini  Alta Val Caffaro * 4603 0 10,41861 45,92694 IT2070007 Vallone del Forcel Rosso * 3067 0 10,50389 46,07528 IT2070008 Cresta Monte ColombÃ © e Cima Barbignaga 156 0 10,40361 46,04861 IT2070009 Versanti dell'Avio * 1678 0 10,47417 46,17639 IT2070010 Piz Olda  Val Malga 2069 0 10,37833 46,12278 IT2070011 Torbiera La Goia 0,2 0 10,33589 46,1024 IT2070012 Torbiere di Val Braone * 68 0 10,39778 45,97028 IT2070013 Ghiacciaio dell'Adamello 2976 0 10,52833 46,15944 IT2070014 Lago di Pile 4 0 10,45306 46,01472 IT2070015 Monte Cas  Cima di Corlor * 166 0 10,74724 45,7495 IT2070016 Cima Comer 314 0 10,67639 45,7075 IT2070017 Valli di San Antonio * 4160 0 10,20944 46,15111 IT2070018 Altopiano di Cariadeghe * 523 0 10,34611 45,59472 IT2070019 Sorgente FuntanÃ ¬ * 55 0 10,49417 45,66306 IT2070021 Valvestino * 6473 0 10,59972 45,76417 IT2070022 Corno della Marogna * 3571 0 10,6895 45,805 IT2070023 Belvedere  Tri Plane 26 0 10,37611 46,05667 IT3110001 Biotopo Vegetazione Steppica Tartscher Leiten * 38 0 10,5769 46,6819 IT3110002 Biotopo Ontaneto di Sluderno * 125 0 10,5819 46,6494 IT3110004 Biotopo Ontaneto di Cengles * 41 0 10,6375 46,6206 IT3110005 Biotopo Ontaneto di Oris * 46 0 10,6569 46,6247 IT3110010 Biotopo Vegetazione Steppica Sonnenberg * 204 0 10,9531 46,65 IT3110011 Val di Fosse nel Parco Naturale Gruppo di Tessa * 10087 0 10,9403 46,7336 IT3110012 Lacines  Catena del Monteneve nel Parco Naturale Gruppo di Tessa * 8095 0 11,0931 46,8244 IT3110013 Biotopo Delta del Valsura * 33 0 11,1775 46,6283 IT3110014 Biotopo Gisser Auen * 14 0 11,3683 46,7619 IT3110015 Biotopo HÃ ¼hnerspiel * 144 0 11,4875 46,9414 IT3110016 Biotopo Wiesermoos * 16 0 12,0956 47,0511 IT3110017 Parco Naturale Vedrette di Ries  Aurina * 31330 0 12,0775 46,9389 IT3110018 Ontaneti dell'Aurino * 36 0 11,95 46,8889 IT3110019 Biotopo Rasner MÃ ¶ser * 25 0 12,0747 46,8075 IT3110020 Biotopo Monte Covolo  Alpe di Nemes * 278 0 12,4172 46,6686 IT3110022 Biotopo Ontaneto della Rienza  Dobbiaco * 17 0 12,22 46,7214 IT3110026 Valle di Funes  Sas De Putia  Rasciesa nel Parco Naturale Puez-Odle * 5277 0 11,7885 46,633 IT3110027 Gardena  Valle Lunga  Puez nel Parco Naturale Puez-Odle * 5396 0 11,8164 46,5836 IT3110029 Parco Naturale dello Sciliar  Catinaccio * 7292 0 11,5842 46,4983 IT3110030 Biotopo Torbiera Totes Moos * 4,2 0 11,3812 46,4488 IT3110031 Biotopo Torbiera WÃ ¶lfl * 10 0 11,411 46,4301 IT3110032 Biotopo Torbiera Tschingger * 3,08 0 11,3979 46,4343 IT3110033 Biotopo Buche di Ghiaccio 28 0 11,2478 46,4453 IT3110034 Biotopo Lago di Caldaro * 241 0 11,2628 46,3753 IT3110035 Biotopo Castelfeder * 108 0 11,2883 46,3353 IT3110036 Parco Naturale Monte Corno * 6848 0 11,3069 46,2883 IT3110037 Biotopo Lago di Favogna 9,69 0 11,1856 46,275 IT3110038 Ultimo  Solda nel Parco Nazionale dello Stelvio * 27989 0 10,8056 46,5208 IT3110039 Ortles  Monte Madaccio nel Parco Nazionale dello Stelvio * 4188 0 10,5225 46,5314 IT3110040 Alpe di Cavallaccio nel Parco Nazionale dello Stelvio * 3517 0 10,5064 46,6328 IT3110041 Jaggl * 702 0 10,5578 46,7933 IT3110042 Prati Aridi Rocciosi di Agumes * 0,34 0 10,5743 46,6241 IT3110043 Prati Aridi Rocciosi di Sant`Ottilia 0,12 0 10,618 46,6127 IT3110044 Biotopo Sonnenberg Vegetazione Steppica Schlanderser Leiten * 25 0 10,7923 46,6283 IT3110045 Biotopo Sonnenberg Vegetazione Steppica Kortscher Leiten * 56 0 10,7314 46,6369 IT3110046 Biotopo Palude della Volpe * 4,04 0 11,2389 46,503 IT3110048 Prati dell'Armentara * 342 0 11,9267 46,6261 IT3110049 Parco Naturale Fanes  Senes  Braies * 25453 0 12,0567 46,6531 IT3110050 Parco Naturale Tre Cime * 11892 0 12,2992 46,6667 IT3110051 Biotopo Ahrau di Stegona * 18 0 11,9275 46,805 IT3110052 Biotopo Bigleidermoos  Biotop Bigleidermoos * 5,04 0 11,342 46,3705 IT3110053 Biotopo Tartscher BÃ ¼hel  Biotop Tartscher BÃ ¼hel * 22 0 10,5591 46,6786 IT3110054 Gaulschlucht * 66 0 11,1262 46,6083 IT3110055 Schgumser MÃ ¶ser * 24 0 10,6538 46,6125 IT3120001 Alta Val di Rabbi * 4434 0 10,75722 46,43972 IT3120002 Alta Val La Mare * 5819 0 10,67222 46,41861 IT3120003 Alta Val del Monte * 4464 0 10,59111 46,3675 IT3120015 Tre Cime Monte Bondone * 223 0 11,03722 46,00167 IT3120017 Campobrun * 426 0 11,13111 45,70528 IT3120018 Scanuppia * 529 0 11,16333 45,96333 IT3120019 Lago Nero * 3,08 0 11,3154 46,2836 IT3120020 Palu' Longa * 5,93 0 11,36833 46,29611 IT3120021 Lago delle Buse 18 0 11,45472 46,17972 IT3120022 Palu' dei Mugheri * 9,06 0 11,69611 46,29889 IT3120023 Sorte di Bellamonte * 11 0 11,67222 46,30944 IT3120024 Zona Umida Valfloriana * 203 0 11,3825 46,22639 IT3120027 Canzenagol * 3,39 0 11,6077 46,2719 IT3120028 Pra delle Nasse * 8,08 0 11,79057 46,2642 IT3120029 Sorgente Resenzuola * 4,74 0 11,65959 46,0065 IT3120030 Fontanazzo * 54 0 11,6075 46,01611 IT3120031 Masi Carretta * 3,02 0 11,6308 46,1067 IT3120032 I Mughi * 21 0 11,60806 46,0925 IT3120033 Palude di Roncegno * 21 0 11,42583 46,05167 IT3120034 Paludi di Sternigo * 24 0 11,265 46,14139 IT3120035 Laghestel di Pine' * 91 0 11,22639 46,11583 IT3120036 Redebus * 10 0 11,31843 46,1388 IT3120038 Inghiaie * 30 0 11,31018 45,9967 IT3120039 Canneto di Levico * 9,74 0 11,2793 46,0079 IT3120040 Lago Pudro * 13 0 11,22417 46,07861 IT3120041 Lago Costa * 3,83 0 11,2375 46,07556 IT3120042 Canneti di San Cristoforo * 9,39 0 11,2415 46,0385 IT3120043 Pize' * 16 0 11,2571 46,0332 IT3120045 Lagabrun * 4,65 0 11,19833 46,20472 IT3120046 Prati di Monte * 5,99 0 11,243 46,2235 IT3120047 Paluda La Lot * 6,62 0 11,2799 46,2451 IT3120048 Laghetto di Vedes * 8,26 0 11,26833 46,2375 IT3120049 Lona  Lases * 26 0 11,22845 46,14315 IT3120050 Torbiera delle Viote * 24 0 11,04278 46,01861 IT3120051 Stagni della Vela  Soprasasso * 87 0 11,09033 46,09142 IT3120052 Doss Trento * 16 0 11,11194 46,07361 IT3120053 Foci dell'Avisio * 135 0 11,0871 46,1266 IT3120054 La Rupe * 45 0 11,09778 46,18583 IT3120055 Lago di Toblino * 170 0 10,96806 46,05556 IT3120056 Palu' Longia * 10 0 11,085 46,47333 IT3120057 Palu' Tremole * 4 0 11,07556 46,47944 IT3120058 Torbiere di Monte Sous * 99 0 11,05807 46,49556 IT3120059 Palu' di Tuenno * 5,56 0 11,03 46,34194 IT3120060 Forra di S. Giustina * 24 0 11,05828 46,33788 IT3120061 La Rocchetta * 89 0 11,06028 46,24833 IT3120064 Torbiera del Tonale * 62 0 10,59861 46,25944 IT3120065 Lago d'Idro * 14 0 10,535 45,80778 IT3120066 Palu' di Boniprati 11 0 10,60361 45,93306 IT3120068 Fiave' * 137 0 10,83139 45,99639 IT3120069 Torbiera Lomasona * 26 0 10,86472 45,98361 IT3120074 Marocche di Dro 251 0 10,93722 45,98611 IT3120075 Monte Brione * 66 0 10,87611 45,88639 IT3120076 Lago d'Ampola * 24 0 10,65389 45,87111 IT3120077 Palu' di Borghetto * 7,93 0 10,925 45,69222 IT3120078 Torbiera Echen 8,33 0 11,195 45,91361 IT3120079 Lago di Loppio * 113 0 10,91722 45,86639 IT3120080 Laghetti di Marco * 35 0 11,01528 45,85806 IT3120081 Pra dall'Albi  Cei * 117 0 11,03028 45,95389 IT3120082 Taio di Nomi * 5,29 0 11,07988 45,925 IT3120084 Roncon * 2,9 0 11,63147 46,40169 IT3120085 Il Laghetto * 7,71 0 11,3933 46,0063 IT3120086 Servis * 313 0 11,06944 45,93722 IT3120087 Laghi e abisso di Lamar 25 0 11,06111 46,12722 IT3120088 Palu' di Monte Rovere 16 0 11,2975 45,95889 IT3120089 Montepiano  Palu' di Fornace * 33 0 11,19611 46,12722 IT3120090 Monte Calvo 1,19 0 11,26243 46,10171 IT3120091 Albere' di Tenna 6,72 0 11,2559 46,0285 IT3120092 Passo del Broccon * 345 0 11,67722 46,12417 IT3120093 Crinale Pichea  Rocchetta * 1009 0 10,76917 45,91556 IT3120094 Alpe di Storo e Bondone * 759 0 10,60583 45,81444 IT3120095 Bocca D'ardole  Corno della Paura * 178 0 10,94056 45,76611 IT3120096 Bocca di Caset * 50 0 10,69 45,85694 IT3120097 Catena di Lagorai * 2855 0 11,55 46,21917 IT3120101 Condino 70 0 10,6025 45,8975 IT3120102 Lago di Santa Colomba * 5,74 0 11,1825 46,12583 IT3120104 Monte Baldo  Cima Valdritta * 456 0 10,86139 45,7425 IT3120105 Burrone di Ravina * 533 0 11,08222 46,035 IT3120106 Nodo del Latemar * 1862 0 11,59611 46,37278 IT3120107 Val Cadino * 1110 0 11,4075 46,21861 IT3120108 Val San NicolÃ ² * 715 0 11,78833 46,42056 IT3120109 Valle Flanginech 81 0 10,79417 46,15139 IT3120110 Terlago * 109 0 11,05694 46,09917 IT3120111 Manzano * 99 0 10,95944 45,86972 IT3120112 Arnago * 157 0 10,91472 46,36972 IT3120113 Molina  Castello * 54 0 11,43898 46,2789 IT3120114 Monte Zugna * 1693 0 11,03778 45,84778 IT3120115 Monte Brento 254 0 10,91167 45,98861 IT3120116 Monte Malachin * 169 0 11,11972 46,27778 IT3120117 Ontaneta di Croviana * 28 0 10,90056 46,33694 IT3120118 Lago (Val di Fiemme) * 12 0 11,53118 46,28245 IT3120119 Val Duron * 811 0 11,66917 46,4925 IT3120120 Bassa Valle del Chiese * 27 0 10,55278 45,82528 IT3120121 Carbonare * 12 0 11,2236 45,9383 IT3120122 Gocciadoro * 27 0 11,1421 46,0577 IT3120123 Assizzi  Vignola * 91 0 11,26833 46,04833 IT3120124 Torcegno * 47 0 11,44778 46,0675 IT3120125 Zaccon * 371 0 11,4225 46,035 IT3120126 Val Noana * 730 0 11,85028 46,11833 IT3120127 Monti Tremalzo e Tombea * 5529 0 10,64556 45,84833 IT3120128 Alta Val Stava * 1775 0 11,54333 46,31611 IT3120129 Ghiacciaio Marmolada 463 0 11,8625 46,44278 IT3120130 Il Colo 0,29 1 11,6147 46,0871 IT3120131 Grotta Uvada 1,16 1 11,6612 46,1064 IT3120132 Grotta di Ernesto 1,06 1 11,65669 45,9794 IT3120134 Grotta del Calgeron 0,92 5 11,61824 46,009 IT3120135 Grotta della Bigonda 1,23 22 11,5826 46,0176 IT3120136 Bus della Spia 0,66 1 11,027 46,22685 IT3120137 Bus del Diaol 1,04 1 10,90885 45,93823 IT3120138 Grotta Cesare Battisti 0,45 2 11,04794 46,14669 IT3120139 Grotta di Costalta 0,54 1 11,3748 45,9877 IT3120141 Grotta della Lovara 0,95 1 11,06326 46,21918 IT3120142 Val Campelle * 1136 0 11,5025 46,12417 IT3120143 Valle del Vanoi * 3247 0 11,64667 46,19722 IT3120144 Valle del Verdes * 2185 0 11,16278 46,34194 IT3120146 Laghetto delle Regole * 21 0 11,10972 46,47639 IT3120147 Monti Lessini Ovest * 1025 0 10,94194 45,69944 IT3120149 Monte Ghello * 148 0 11,06139 45,90139 IT3120150 Talpina  Brentonico * 241 0 10,9884 45,8267 IT3120152 Tione  Villa Rendena * 185 0 10,71333 46,04528 IT3120154 Le Sole * 10 0 10,68917 46,02389 IT3120156 Adige * 14 0 11,008 45,8689 IT3120165 Vermiglio  Folgarida * 8723 0 10,6975 46,25861 IT3120166 Re' di Castello  Breguzzo * 3629 0 10,6117 46,0164 IT3120167 Torbiere alta Val Rendena * 771 0 10,83361 46,25083 IT3120168 Lagorai Orientale  Cima Bocche * 12280 0 11,74389 46,27 IT3120169 Torbiere del Lavaze' * 19 0 11,48639 46,35667 IT3120170 Monte Barco  Le Grave * 201 0 11,16889 46,13083 IT3120171 Muga Bianca  Pasubio * 1947 0 11,1725 45,81639 IT3120172 Monti Lessini  Piccole Dolomiti * 4336 0 11,0792 45,7105 IT3120173 Monte Baldo di Brentonico * 2120 0 10,9025 45,81667 IT3120174 Monte Rema'  Clevet * 491 0 10,52583 45,935 IT3120175 Adamello * 29929 0 10,65194 46,155 IT3120176 Monte Sadron * 2181 0 10,905 46,30333 IT3120177 Dolomiti di Brenta * 31132 0 10,91 46,19417 IT3120178 Pale di San Martino * 7333 0 11,84472 46,26083 IT3120179 Val Jumela * 36 0 11,7488 46,442 IT3210002 Monti Lessini: Cascate di Molina 233 14 10,91639 45,6 IT3210004 Monte Luppia e P.ta San Vigilio * 1037 29 10,7308 45,6495 IT3210006 Monti Lessini: Ponte di Veja, Vaio della Marciora 171 12 10,96722 45,61944 IT3210007 Monte Baldo: Val dei Mulini, Senge di Marciaga, Rocca di Garda * 676 21 10,72179 45,5694 IT3210021 Monte Pastello * 1750 24 10,85444 45,57111 IT3210039 Monte Baldo Ovest * 6510 67 10,83222 45,73583 IT3210040 Monti Lessini  Pasubio  Piccole Dolomiti Vicentine * 13872 179 11,20056 45,74389 IT3210041 Monte Baldo Est * 2762 57 10,86722 45,65333 IT3210043 Fiume Adige tra Belluno Veronese e Verona Ovest * 476 95 10,87582 45,47345 IT3220002 Granezza 1303 17 11,54472 45,82861 IT3220007 Fiume Brenta dal confine trentino a Cismon del Grappa * 1680 64 11,655 45,8775 IT3220036 Altopiano dei Sette Comuni * 14988 87 11,48139 45,95667 IT3230003 Gruppo del Sella * 449 11 11,83639 46,505 IT3230005 Gruppo Marmolada * 1305 20 11,8725 46,42667 IT3230006 Val Visdende  Monte Peralba  Quaterna' * 14165 73 12,59528 46,63139 IT3230017 Monte Pelmo  Mondeval  Formin * 11065 89 12,125 46,45611 IT3230019 Lago di Misurina 75 5 12,25972 46,58333 IT3230022 Massiccio del Grappa * 22473 142 11,80889 45,89833 IT3230025 Gruppo del Visentin: M. Faverghera  M. Cor * 1562 24 12,30278 46,06528 IT3230026 Passo di San Boldo * 38 3 12,17389 46,00389 IT3230027 Monte Dolada Versante S.E. * 659 13 12,33972 46,19639 IT3230031 Val Tovanella Bosconero * 8845 53 12,28333 46,33972 IT3230035 Valli del Cismon  Vanoi: Monte Coppolo * 2845 29 11,72667 46,07861 IT3230042 Torbiera di Lipoi * 65 5 11,95667 46,03861 IT3230043 Pale di San Martino: Focobon, Pape  San Lucano, Agner  Croda Granda * 10909 66 11,90611 46,30417 IT3230044 Fontane di Nogare' * 212 9 12,24222 46,15111 IT3230045 Torbiera di Antole 25 3 12,1753 46,13758 IT3230047 Lago di Santa Croce 788 14 12,33806 46,11361 IT3230060 Torbiere di Danta * 205 11 12,49917 46,56333 IT3230063 Torbiere di Lac Torond * 38 3 11,99139 46,23806 IT3230067 Aree palustri di Melere  Monte Gal e boschi di Col d'Ongia * 111 8 12,21528 46,04694 IT3230068 Valpiana  Valmorel (Aree palustri) 126 6 12,22722 46,07444 IT3230071 Dolomiti di Ampezzo * 11362 77 12,10556 46,59528 IT3230077 Foresta del Cansiglio * 5060 44 12,41028 46,08194 IT3230078 Gruppo del Popera  Dolomiti di Auronzo e di Val Comelico * 8924 73 12,38639 46,6025 IT3230080 Val Talagona  Gruppo Monte Cridola  Monte Duranno * 12252 68 12,41806 46,39333 IT3230081 Gruppo Antelao  Marmarole  Sorapis * 17069 74 12,28944 46,50222 IT3230083 Dolomiti Feltrine e Bellunesi * 31383 178 12,05083 46,18611 IT3230084 Civetta  Cime di San Sebastiano * 6597 68 12,07972 46,34972 IT3230085 Comelico  Bosco della Digola  Brentoni  Tudaio * 12085 89 12,58722 46,51694 IT3230088 Fiume Piave dai Maserot alle grave di Pederobba * 3236 121 12,07072 46,0791 IT3230090 Cima Campo  Monte Celado * 1812 24 11,70806 45,99944 IT3240003 Monte Cesen * 3697 32 12,01167 45,95389 IT3310001 Dolomiti Friulane * 36740 0 12,5411 46,3239 IT3310002 Val Colvera di Jof * 396 0 12,6783 46,2006 IT3310003 Monte Ciaurlec e Forra del Torrente Cosa * 875 0 12,8703 46,2339 IT3310004 Forra del Torrente Cellina * 289 0 12,6075 46,1839 IT3310006 Foresta del Cansiglio * 2713 0 12,4436 46,0611 IT3320001 Gruppo del Monte Coglians * 5405 0 12,81 46,6203 IT3320002 Monti Dimon e Paularo * 702 0 13,0733 46,5642 IT3320003 Creta di Aip e Sella di Lanza * 3894 0 13,1767 46,5611 IT3320004 Monte Auernig e Monte Corona * 465 0 13,3344 46,5561 IT3320005 Valloni di Rio Bianco e di Malborghetto * 4662 0 13,4122 46,5397 IT3320006 Conca di Fusine * 3598 0 13,6589 46,4689 IT3320007 Monti Bivera e Clapsavon * 1832 0 12,6322 46,4472 IT3320008 Col Gentile * 1038 0 12,8072 46,4597 IT3320009 Zuc dal Bor * 1415 0 13,2389 46,4611 IT3320010 Jof di Montasio e Jof Fuart * 7999 0 13,4881 46,4331 IT3320011 Monti Verzegnis e Valcalda * 2406 0 12,8644 46,3572 IT3320012 Prealpi Giulie Settentrionali * 9592 0 13,2203 46,3519 IT3320013 Lago Minisini e Rivoli Bianchi * 402 0 13,1375 46,3083 IT3320014 Torrente Lerada * 365 0 13,3933 46,2114 IT3320015 Valle del Medio Tagliamento * 3580 0 13,0419 46,2372 IT3320016 Forra del Cornappo * 299 0 13,2969 46,2425 IT3320017 Rio Bianco di Taipana e Gran Monte * 1721 0 13,3489 46,2797 IT3320018 Forra del Pradolino e Monte Mia * 1010 0 13,4661 46,2097 IT3320019 Monte Matajur * 213 0 13,5625 46,1906 IT3320040 Rii del Gambero di torrente * 28 0 13,6208 46,5246 IT6020002 Lago Secco e Agro Nero * 135 0 13,32139 42,70667 IT6020025 Monti della Laga (Area Sommitale) * 2424 0 13,37861 42,64389 IT6050017 Pendici di Colle Nero * 132 0 13,85083 41,72611 IT6050018 Cime del Massiccio della Meta * 2541 0 13,96194 41,65167 IT6050020 Val Canneto * 990 0 13,90972 41,68861 IT7110099 Gole del Sagittario * 1349 0 13,81417 41,96472 IT7110100 Monte Genzana * 5805 0 13,91472 41,95639 IT7110101 Lago di Scanno ed Emissari 103 0 13,86472 41,92194 IT7110202 Gran Sasso * 33995 0 13,61972 42,43528 IT7110204 Maiella Sud Ovest * 6276 0 14,01639 41,95472 IT7110205 Parco Nazionale d'Abruzzo * 58880 0 13,68722 41,85028 IT7120201 Monti della Laga e Lago di Campotosto * 15816 0 13,42889 42,66861 IT7140043 Monti Pizi  Monte Secine * 4195 0 14,16944 41,91167 IT7140203 Maiella * 36119 0 14,11389 42,08167 PLC120001 Tatry * 21 017,8 19,948 49,2573 PLC120002 Pieniny * 2 336,43 20,3786 49,4176 PLC180001 Bieszczady * 111 519,4 22,4258 49,1883 PLH120001 Ostoja BabiogÃ ³rska * 3 350,43 19,5297 49,5877 PLH120002 Czarna Orawa * 183,99 20 19,7158 49,5062 PLH120012 Na Policy * 765,75 19,6188 49,6306 PLH120016 Torfowiska Orawsko-Nowotarskie * 8 255,62 19,7661 49,4358 PLH120018 Ostoja GorczaÃ ska * 17 997,89 20,1444 49,5686 PLH120019 Ostoja Popradzka * 57 930,98 20,8357 49,4172 PLH120024 Dolina BiaÃ ki * 716,03 20,1092 49,391 PLH120025 MaÃ e Pieniny * 1 875,94 20,5538 49,3966 PLH120026 Polana BiaÃ y Potok * 53,42 19,8484 49,2827 PLH120033 Bednarka * 1 291,93 21,3348 49,6495 PLH120035 Nawojowa * 1 993,97 20,7646 49,5633 PLH120036 Ã abowa * 3 251,19 20,8599 49,543 PLH120037 Podkowce w Szczawnicy 569,15 20,4733 49,4236 PLH120039 Krynica 163,8 20,9524 49,3958 PLH120043 LuboÃ  Wielki 33,63 19,9948 49,6502 PLH120045 Niedzica 25,75 1 20,319 49,4204 PLH120046 KoÃ ciÃ ³Ã  w WÃglÃ ³wce 88,56 20,0746 49,7486 PLH120050 Ochotnica 0,16 20,3324 49,5255 PLH120052 Ostoje Nietoperzy Beskidu Wyspowego * 5 706,13 20,4772 49,7326 PLH120057 Ã ¹rÃ ³dliska WisÃ oki 181,84 21,3723 49,4538 PLH120078 Uroczysko Ã opieÃ  * 44,63 20,2774 49,6988 PLH120081 Lubogoszcz * 16,73 20,1029 49,7142 PLH120082 Ã Ã ki koÃ o Kasiny Wielkiej 24,36 20,1384 49,7017 PLH120086 GÃ ³rny Dunajec * 150,24 20,0734 49,4859 PLH120087 Ã ososina * 345,39 20,643 49,7568 PLH120088 Ã rodkowy Dunajec z dopÃ ywami * 755,83 20,4463 49,4251 PLH120090 BiaÃ a Tarnowska * 957,46 20,9585 49,9659 PLH120093 Raba z MszankÃ 249,27 19,9796 49,7356 PLH120094 Ostoje Nietoperzy Powiatu Gorlickiego * 2 824,56 21,0923 49,6106 PLH120095 Tylmanowa 0,26 20,4025 49,5003 PLH120096 BiaÃ owodzka GÃ ³ra nad Dunajcem 67,65 20,633 49,6897 PLH180001 Ostoja Magurska * 20 104,73 21,5073 49,5284 PLH180011 JasioÃ ka * 686,73 21,6963 49,5857 PLH180012 Ostoja Przemyska * 39 656,77 22,6273 49,6919 PLH180013 Ostoja GÃ ³ry SÃ onne * 46 071,46 22,3521 49,5339 PLH180014 Ostoja JaÃ liska * 29 252,1 21,8478 49,3976 PLH180015 Ã ysa GÃ ³ra * 2 743,79 21,5896 49,5444 PLH180016 RymanÃ ³w * 5 240,99 21,8679 49,5295 PLH180018 Trzciana * 2 285,53 21,6685 49,5089 PLH180021 Dorzecze GÃ ³rnego Sanu * 1 578,67 22,1565 49,4448 PLH180026 Moczary * 1 181,79 7 22,7164 49,3669 PLH180037 KoÃ ciÃ ³Ã  w Skalniku 350,62 21,4848 49,5714 PLH180044 Osuwiska w Lipowicy 13,51 21,6893 49,5335 PLH180052 WisÃ oka z dopÃ ywami * 2 651,03 21,4006 49,7269 PLH240005 Beskid Ã lÃ ski * 26 405,25 19,025 49,6323 PLH240006 Beskid Ã »ywiecki * 35 276,05 19,1876 49,5279 PLH240007 KoÃ ciÃ ³Ã  w Radziechowach 0,06 19,1281 49,647 PLH240023 Beskid MaÃ y * 7 186,16 19,4004 49,764 ROSCI0001 AniniÃurile de pe TÃ rlung * 163,1 25,82338 45,54233 ROSCI0002 Apuseni * 75 876,5 22,80174 46,58312 ROSCI0003 Arboretele de castan comestibil de la Baia Mare 2 092,6 23,55769 47,68723 ROSCI0007 Bazinul Ciucului de Jos * 2 758,8 25,87122 46,23923 ROSCI0009 Bisoca * 1 215,6 26,67078 45,53909 ROSCI0010 BistriÃ a Aurie * 346,9 25,24778 47,50268 ROSCI0013 Bucegi * 38 683,6 25,46586 45,38008 ROSCI0015 Buila  VÃ ¢nturariÃ a * 4 478,7 24,09139 45,2395 ROSCI0016 Buteasa 372,6 22,71104 46,69674 ROSCI0018 CÃ ldÃ rile ZÃ balei * 388,5 26,57649 45,66158 ROSCI0019 CÃ limani  Gurghiu * 135257 25,12134 46,91451 ROSCI0023 Cascada MiÃina * 220,1 26,57204 45,75638 ROSCI0024 CeahlÃ u * 7763 25,93908 46,95625 ROSCI0027 Cheile Bicazului  HÃ ÃmaÃ * 7 633,1 25,81118 46,74829 ROSCI0028 Cheile Cernei 512,9 22,66066 45,65455 ROSCI0033 Cheile ÃugÃ ului  Munticelu * 324,9 25,84086 46,83818 ROSCI0035 Cheile Turzii * 326,4 23,67793 46,56237 ROSCI0036 Cheile VÃ ¢rghiÃului * 866,5 25,54034 46,21297 ROSCI0037 Ciomad  Balvanyos * 5 976,6 25,95604 46,09963 ROSCI0038 CiucaÃ * 21 968,8 25,95354 45,50796 ROSCI0046 Cozia * 16 725,2 24,3048 45,31704 ROSCI0047 Creasta Nemirei * 3591 26,33208 46,23369 ROSCI0051 CuÃma * 44 084,2 24,83628 47,15391 ROSCI0052 DÃ ncioanea * 356,3 22,63698 45,44779 ROSCI0054 Dealul CetÃ Ã ii Deva * 113,3 22,87594 45,8892 ROSCI0062 Defileul CriÃului Repede  PÃ durea Craiului * 40 270,2 22,44203 46,8857 ROSCI0063 Defileul Jiului * 10 927,1 23,37391 45,27322 ROSCI0069 Domogled  Valea Cernei * 62 121,3 22,62396 45,09182 ROSCI0084 Ferice  Plai 1 993,1 22,54438 46,6885 ROSCI0085 Frumoasa * 137 256,1 23,81905 45,57925 ROSCI0086 GÃ ina  Lucina * 842,5 25,17694 47,65602 ROSCI0087 GrÃ diÃtea Muncelului  Cioclovina * 39 855,2 23,23729 45,57348 ROSCI0089 GutÃ ¢i  Creasta CocoÃului * 688 23,84974 47,69855 ROSCI0090 Harghita MÃ dÃ raÃ * 13 321,9 25,57142 46,48106 ROSCI0091 Herculian * 12917 25,70516 46,20488 ROSCI0092 IgniÃ * 19 635,3 23,7612 47,84753 ROSCI0096 Lacul BÃ ¢lbÃ ¢itoarea * 3 26,10513 45,38911 ROSCI0097 Lacul Negru * 104,2 26,48281 45,84546 ROSCI0101 Larion * 3 058,8 25,05169 47,3498 ROSCI0102 Leaota * 1 378,4 25,3266 45,3911 ROSCI0103 Lunca BuzÃ ului * 9 575,4 27,00109 45,07591 ROSCI0113 MlaÃtina dupÃ  LuncÃ  * 428,5 25,60505 46,63171 ROSCI0116 MolhaÃurile CÃ pÃ Ã Ã ¢nei * 807,9 23,10976 46,48128 ROSCI0119 Muntele Mare * 1 643,8 23,23166 46,48416 ROSCI0120 Muntele TÃ ¢mpa * 206,5 25,59603 45,63449 ROSCI0121 Muntele Vulcan 104,6 22,96236 46,23901 ROSCI0122 MunÃ ii FÃ gÃ raÃ * 198 620,5 24,74101 45,54575 ROSCI0124 MunÃ ii MaramureÃului * 106 867,9 24,60273 47,79353 ROSCI0125 MunÃ ii Rodnei * 47939 24,73817 47,54064 ROSCI0126 MunÃ ii Ã arcu * 58 606,1 22,50581 45,30754 ROSCI0127 Muntioru Ursoaia * 155,9 26,66666 45,59879 ROSCI0128 Nordul Gorjului de Est * 49201 23,64074 45,24574 ROSCI0129 Nordul Gorjului de Vest * 86 980,5 23,04347 45,16876 ROSCI0130 Oituz  Ojdula * 15 343,7 26,36588 46,01241 ROSCI0132 Oltul Mijlociu  Cibin  HÃ ¢rtibaciu 2 910,5 24,31627 45,67236 ROSCI0137 PÃ durea BogÃ Ã ii * 6340 25,41291 45,90758 ROSCI0153 PÃ durea Glodeasa * 535,1 25,73104 45,40165 ROSCI0156 MunÃ ii GoÃman * 17152 26,30237 46,85308 ROSCI0182 PÃ durea Verdele * 282,3 26,58405 45,79779 ROSCI0188 ParÃ ¢ng * 30290 23,58596 45,35459 ROSCI0189 PÃ ¢rÃ ¢ul Barlangos 66,4 25,67381 46,68284 ROSCI0190 Penteleu * 11 275,7 26,391 45,6209 ROSCI0193 PeÃtera TÃ uÃoare 131,3 24,52872 47,44296 ROSCI0194 Piatra Craiului * 15 904,8 25,22463 45,48401 ROSCI0195 Piatra Mare * 4 281,4 25,63861 45,55564 ROSCI0196 Pietrosul BroÃtenilor  Cheile Zugrenilor * 456 25,53131 47,39453 ROSCI0204 Poiana Muntioru * 24,1 26,69439 45,65436 ROSCI0207 PostÃ varul * 1 288,2 25,5785 45,56545 ROSCI0208 Putna  Vrancea * 38 060,2 26,50348 45,92128 ROSCI0212 RarÃ u  GiumalÃ u * 2 526,8 25,60252 47,44753 ROSCI0217 Retezat * 43 528,5 22,80489 45,33029 ROSCI0219 Rusca MontanÃ  * 12 771,8 22,40694 45,60815 ROSCI0228 ÃindriliÃ a * 870,3 26,54388 45,72122 ROSCI0229 Siriu * 6 242,2 26,15516 45,51909 ROSCI0230 SlÃ nic 1 393,4 26,40874 46,21466 ROSCI0233 SomeÃul Rece * 8 499,6 23,11029 46,55487 ROSCI0236 Strei  HaÃ eg * 24 977,5 23,05305 45,43789 ROSCI0239 TÃ ¢rnovu Mare  LatoriÃ a * 1 361,8 23,88738 45,36735 ROSCI0241 Tinovul Apa Lina  Honcsok * 7 830,1 26,19078 46,1944 ROSCI0242 Tinovul Apa RoÃie * 66,8 26,25114 46,17431 ROSCI0243 Tinovul de la Dealul Albinelor * 29,6 25,31074 46,75858 ROSCI0244 Tinovul de la FÃ ¢ntÃ ¢na Brazilor * 41,5 25,25569 46,50721 ROSCI0245 Tinovul de la RomÃ ¢neÃti * 21 25,16715 47,37561 ROSCI0246 Tinovul Luci * 274,4 25,71854 46,2999 ROSCI0247 Tinovul Mare Poiana Stampei * 695,9 25,09189 47,28869 ROSCI0248 Tinovul MohoÃ  Lacul Sf. Ana * 434,4 25,89589 46,13084 ROSCI0249 Tinovul Ãaru Dornei * 41,8 25,35552 47,25699 ROSCI0250 Ã inutul PÃ durenilor * 7064 22,50776 45,71415 ROSCI0251 Tisa SuperioarÃ  * 6283 23,68171 47,98353 ROSCI0252 TopliÃ a  Scaunul Rotund Borsec * 5 617,2 25,47494 46,96418 ROSCI0253 TrascÃ u * 49 963,5 23,33369 46,17378 ROSCI0256 TurbÃ ria Ruginosu Zagon * 346,6 26,22768 45,76712 ROSCI0258 VÃ ile BrÃ tiei Ãi BrÃ tioarei * 219,7 24,93411 45,26322 ROSCI0260 Valea Cepelor * 781,9 22,71534 46,44439 ROSCI0262 Valea Iadei * 2 977,9 22,57973 46,73226 ROSCI0263 Valea Ierii * 6 289,9 23,30292 46,59274 ROSCI0264 Valea Izei Ãi Dealul Solovan * 46 937,9 24,22179 47,65949 ROSCI0270 VÃ ¢nÃ tori-NeamÃ  * 30 196,6 26,20044 47,1742 ROSCI0279 Borzont 271,9 25,39147 46,68923 ROSCI0280 BuzÃ ul Superior * 199,1 26,09606 45,63791 ROSCI0283 Cheile Doftanei * 2 622,9 25,74551 45,25108 ROSCI0285 Codrii seculari de la StrÃ ¢mbu  BÃ iuÃ  * 2 962,4 24,0502 47,63208 ROSCI0291 Coridorul MunÃ ii Bihorului  Codru Moma * 7 596,4 22,4969 46,37726 ROSCI0292 Coridorul Rusca MontanÃ   Ã arcu  Retezat * 24 431,3 22,59485 45,57699 ROSCI0297 Dealurile TÃ ¢rnavei Mici  BicheÃ * 37 353,2 24,95098 46,47204 ROSCI0304 HÃ ¢rtibaciu Sud  Vest * 22 840,8 24,40773 45,783 ROSCI0318 MÃ gura TÃ ¢rgu Ocna * 847,9 26,57169 46,26795 ROSCI0321 Moldova SuperioarÃ  * 409,5 25,36269 47,54015 ROSCI0323 MunÃ ii Ciucului * 60045 25,94878 46,50364 ROSCI0324 MunÃ ii Bihor * 20 932,2 22,65693 46,40346 ROSCI0327 Nemira  LapoÃ * 9 980,2 26,22625 46,30859 ROSCI0328 Obcinele Bucovinei * 32 209,1 25,45082 47,70091 ROSCI0329 Oltul Superior 1 537,6 25,47421 45,76095 ROSCI0339 PÃ durea Povernii  Valea CerniÃ a * 895,1 22,99426 46,22518 ROSCI0352 PerÃani * 2 253,1 25,28351 45,7536 ROSCI0355 PodiÃul Lipovei  Poiana RuscÃ  * 35 974,8 22,39369 45,82406 ROSCI0358 Pricop  Huta  Certeze * 3 168,8 23,51377 47,95755 ROSCI0365 RÃ ¢ul Moldova Ã ®ntre PÃ ltinoasa Ãi RuÃi 5 329,7 26,18109 47,41928 ROSCI0374 RÃ ¢ul Negru 2 314,5 26,12249 45,9287 ROSCI0381 RÃ ¢ul TÃ ¢rgului  ArgeÃel  RÃ ¢uÃor * 13 175,9 25,06558 45,43291 ROSCI0385 RÃ ¢ul TimiÃ Ã ®ntre Rusca Ãi Prisaca 1 400,4 22,19374 45,47299 ROSCI0395 Soveja * 4572 26,61395 46,009 ROSCI0411 GroÃii Ã ibleÃului 927,5 24,20363 47,54121 ROSCI0439 Valea ChiuruÃ ilor 1 245,2 25,58362 46,76046 SE0620001 LÃ ¥ngfjÃ ¤llet-StÃ ¤djan-NipfjÃ ¤llet * 93 785,9 0 12,6179 62,0925 SE0620002 VedungsfjÃ ¤llen * 19 385,7 0 13,2513 61,9306 SE0620003 FjÃ ¤tÃ ¤lven och VÃ ¤stvallen i StorfjÃ ¤ten 299 0 13,1284 61,8901 SE0620005 StorÃ ¥n-Ã sterdalÃ ¤lven 819 0 12,7788 61,8868 SE0620009 DrevfjÃ ¤llen * 33 158,3 0 12,339 61,7066 SE0620015 FulufjÃ ¤llet * 40 737,2 0 12,7276 61,5509 SE0620024 SkarsÃ ¥sfjÃ ¤llet * 2 292,9 0 12,8918 61,3439 SE0620220 Storbron * 248,9 0 12,8527 61,3904 SE0620266 LillfjÃ ¤ten * 423 0 12,9545 62,0003 SE0720029 SonfjÃ ¤llet * 11 285,5 0 13,5477 62,2794 SE0720033 Rogen * 49 025,5 0 12,4346 62,3402 SE0720084 VÃ ¥lÃ ¥dalen * 121 378,5 0 12,8259 63,1095 SE0720160 OldflÃ ¥n-AnsÃ ¤tten * 28 063,1 0 13,7889 63,8561 SE0720164 SkÃ ¤ckerfjÃ ¤llen * 46 235,1 0 12,6865 63,8329 SE0720171 SvenskÃ ¥dalen * 24 645,8 0 13,1586 64,0159 SE0720182 Saxvattnet * 5 372,4 0 15,1895 64,6448 SE0720183 FrostvikenfjÃ ¤llen * 93 793,2 0 14,7125 64,6478 SE0720185 BjurÃ ¤lven-Korallgrottan * 5 638,4 0 14,1189 64,913 SE0720186 Grubbdalen * 2 598,6 0 13,7626 64,0297 SE0720199 GrÃ ¥berget-HotagsfjÃ ¤llen * 118 040,2 0 14,563 64,1415 SE0720200 HenvÃ ¥len-Aloppan * 17 568,5 0 13,3834 62,6981 SE0720203 HÃ ¤llingsÃ ¥fallet * 16,2 0 14,3909 64,3507 SE0720206 TÃ ¤nnforsen * 9,3 0 12,7384 63,4447 SE0720209 JÃ ¤rvdalen * 2 023,4 0 13,6245 63,1492 SE0720212 Bastudalen * 2 824,7 0 13,8566 63,0803 SE0720213 MarntallsÃ ¥sen * 4 058,4 0 13,9802 62,9309 SE0720214 ArÃ ¥dalen * 1 127,2 0 13,6578 62,8992 SE0720218 BrovallvÃ ¥len * 5190 0 13,2596 62,328 SE0720220 StorÃ ¥sen * 1 053,5 0 13,3742 62,3381 SE0720223 HamrafjÃ ¤llet * 672,9 0 12,282 62,5661 SE0720250 Skrapavattnet 29,8 0 14,424 63,86 SE0720259 TrappÃ ¥sen 206,6 0 12,4385 62,67 SE0720260 Kilbergsdalen 2,2 0 13,9661 62,3952 SE0720262 Svallmyren * 213,7 0 12,538 62,5903 SE0720263 Lill-RÃ ¥nddalen * 52,4 0 13,3051 62,2545 SE0720264 LerdalsÃ ¤lven-TvÃ ¤rlidÃ ¥n * 70,4 0 13,9395 64,7314 SE0720265 VallÃ ¥n Frostviken * 186,7 0 13,9973 64,7539 SE0720268 SÃ ¤lgÃ ¥sen * 10,9 0 14,3537 64,4628 SE0720269 SÃ ¶rhÃ ¥llan * 3,9 0 13,3167 62,2422 SE0720273 BÃ ¥gavattnet * 26,1 0 14,2958 64,0897 SE0720274 SandÃ ¥svallen 16,7 0 12,3652 62,5395 SE0720276 LillÃ ¥svallen Ramundberget 10,1 0 12,4079 62,6808 SE0720277 Klinken * 469 0 12,2855 62,7291 SE0720279 Styggdalen-VargÃ ¥n * 327,4 0 12,2626 63,6359 SE0720280 Rosselberget * 43,3 0 12,6982 62,4802 SE0720281 Stor-MittÃ ¥klÃ ¤ppen * 1092 0 12,4621 62,7269 SE0720282 Ã nnsjÃ ¶n * 8 950,7 0 12,5391 63,2737 SE0720283 GrÃ ¶ndalen Frostviken 28,8 0 14,07 64,781 SE0720284 JormÃ ¶n 198,6 0 14,0054 64,7107 SE0720285 Ljungan; UppstrÃ ¶ms StorsjÃ ¶n 165 0 12,8405 62,8569 SE0720286 Ã reÃ ¤lven 6483 0 12,6256 63,4533 SE0720287 StorÃ ¥n (AmmerÃ ¥n alpin) 81,6 0 14,8835 63,9312 SE0720288 DammÃ ¥n-StorÃ ¥n 200,5 0 13,8513 63,1055 SE0720289 ToskstrÃ ¶mmen (HÃ ¥rkan alpin) 4 013,5 0 14,193 64,0138 SE0720291 Ljusnan (Hede-SvegsjÃ ¶n) 1 937,3 0 13,7823 62,3068 SE0720292 KÃ ¶lÃ ¥n (Ã sterdalÃ ¤lven) 255,8 0 12,9476 62,16 SE0720296 Stikkenjukke (SaxÃ ¥n) 77,1 0 14,3726 65,0848 SE0720300 Fiskhusberget * 725,8 0 13,5945 63,2653 SE0720305 Kullflon-Nyflon * 3 639,7 0 14,9266 63,9764 SE0720355 Flon, Bruksvallarna * 39,5 0 12,4878 62,6131 SE0720356 JÃ ¶ns-ErskÃ ¶len 2,4 0 14,1168 62,4403 SE0720359 AmmerÃ ¥n 4 093,3 0 15,4547 63,5191 SE0720361 HÃ ¥rkan 5 741,3 0 14,6322 63,7258 SE0720369 SÃ ¶lvbacka strÃ ¶mmar 43,9 0 13,304 62,7916 SE0720371 HÃ ¶kvattsÃ ¥n 25,5 0 14,8711 63,8634 SE0720401 Storsundet Laxviken * 17,9 0 14,6769 63,8291 SE0720409 LÃ ¤skvattsÃ ¥n 3,3 0 14,7446 63,9463 SE0720423 Berntbygget 5,6 0 14,41 63,8454 SE0720424 SkrapavattsbÃ ¤cken * 16,4 0 14,4365 63,8681 SE0720428 HÃ ¶jden BotelnÃ ¤set * 209 0 14,344 63,9132 SE0720442 Myhrbodarna 4,1 0 14,2347 64,0888 SE0720447 Holmvallen 4,5 0 12,5153 62,7181 SE0720448 Brynndammen * 12,2 0 13,7795 62,5244 SE0720449 VÃ ¤ster-Dalsvallen 2,4 0 12,4218 63,2162 SE0720452 TÃ ¥ngerÃ ¥sen; Backen 4,4 0 13,8076 63,5704 SE0720453 TÃ ¥ngerÃ ¥sen; Vallarna 3,6 0 13,8116 63,5563 SE0720456 Oppidala Ramundberget 1,2 0 12,3376 62,7196 SE0720464 Ramundberget sydost 1 2,4 0 12,4033 62,6929 SE0720465 Ramundberget sydost 3 3,2 0 12,4 62,6992 SE0810054 BlaikfjÃ ¤llet * 34174 0 16,1144 64,6027 SE0810057 GitsfjÃ ¤llet * 40 132,7 0 15,5132 64,8363 SE0810058 RyptjÃ ¤rnberget * 73,6 0 15,8079 64,8392 SE0810059 MarsfjÃ ¤llet * 86 113,9 0 15,5647 65,1213 SE0810060 Skalmodal * 312,9 0 14,5497 65,4342 SE0810080 VindelfjÃ ¤llen * 554 674,6 0 15,9676 65,9087 SE0810347 RÃ ¶dingsjÃ ¶ * 6 384,3 0 15,1501 64,7906 SE0810350 KalvtjÃ ¤rnarna * 864,1 0 15,3083 64,715 SE0810355 Brattiken * 780,3 0 15,9212 65,4227 SE0810367 Guorte, JoesjÃ ¶ 479,6 0 14,5552 65,6621 SE0810374 DikasjÃ ¶n * 4,8 0 15,9107 65,2262 SE0810377 VilanÃ ¤set, Strimasund 13,4 0 14,9012 66,0444 SE0810385 RÃ ¶vattsliden 33,5 0 15,097 65,7115 SE0810386 GuortabÃ ¤cken 4 0 15,106 65,3381 SE0810394 Vardo-, Laster- och FjÃ ¤llfjÃ ¤llen * 106338 0 14,6871 65,2424 SE0810395 Virisens vattensystem 3 712,7 0 15,0862 65,4128 SE0810396 Daune * 12 009,6 0 15,148 65,2734 SE0810397 SÃ ¶dra GardfjÃ ¤llet * 37 099,4 0 15,5637 65,3329 SE0810398 Norra BorgafjÃ ¤ll * 13 039,1 0 15,0451 64,8894 SE0810399 VojmsjÃ ¶landet * 4 883,2 0 16,319 64,9767 SE0810435 VindelÃ ¤lven 58 496,7 0 18,397 65,0467 SE0810439 SatsfjÃ ¤llet * 11 845,6 0 15,1484 64,9686 SE0810443 AmmarnÃ ¤sdeltat 272,5 0 16,2292 65,9612 SE0810482 VargtjÃ ¤rn 0,93 0 15,9738 65,4823 SE0810485 Rauksvajja 59,8 0 15,7501 65,6479 SE0810488 SkansnÃ ¤sÃ ¥n 287 0 16,0525 65,2619 SE0810513 NjakafjÃ ¤ll * 6 193,4 0 15,6662 64,9632 SE0820056 Laisdalens fjÃ ¤llurskog * 72 629,2 0 16,9531 66,0986 SE0820057 MÃ ¤rkberget * 290,9 0 16,866 66,2331 SE0820061 Veddek * 6 086,3 0 17,3117 65,9697 SE0820120 Pieljekaise * 15 484,7 0 16,7683 66,3543 SE0820123 Hornavan-SÃ ¤dvajaure fjÃ ¤llurskog * 80 410,4 0 17,255 66,4221 SE0820124 Tjeggelvas * 32 810,2 0 17,7822 66,5424 SE0820125 Ramanj * 4642 0 17,5793 66,6507 SE0820130 Udtja * 146 491,7 0 19,1045 66,3632 SE0820137 SÃ ¥kevaratj * 7 200,4 0 19,4412 66,4856 SE0820154 Kallovaratjeh * 2 223,3 0 16,777 67,1181 SE0820156 PÃ ¤rlÃ ¤lvens fjÃ ¤llurskog * 115 725,8 0 18,2002 66,7584 SE0820163 Kvikkjokk-Kabla fjÃ ¤llurskog * 49 111,8 0 18,007 67,0023 SE0820167 Muddus * 50 223,6 0 20,1975 66,9139 SE0820185 Sarek * 198 465,6 0 17,6691 67,2883 SE0820186 Ultevis fjÃ ¤llurskog * 117 203,3 0 18,9818 67,0774 SE0820193 Stubba * 33 286,3 0 20,0292 67,098 SE0820201 Padjelanta * 199 897,6 0 16,7219 67,41 SE0820202 Stora SjÃ ¶fallet * 127 993,3 0 17,9937 67,5669 SE0820204 Kaitum fjÃ ¤llurskog * 89 954,9 0 20,3061 67,6223 SE0820209 Lina fjÃ ¤llurskog * 98 049,7 0 20,4573 67,3621 SE0820216 Sjaunja * 281 371,3 0 19,2393 67,4494 SE0820234 Stordalen * 1135 0 19,0314 68,3573 SE0820243 Rautas * 81 694,2 0 19,9368 68,0166 SE0820244 Sautusvaara * 1 832,7 0 20,8338 67,888 SE0820261 Abisko * 7 720,5 0 18,6807 68,3243 SE0820275 Alajaure * 17 076,7 0 20,2046 68,1276 SE0820282 TornetrÃ ¤sk-Soppero fjÃ ¤llurskog * 336 897,8 0 21,0498 68,1398 SE0820284 VadvetjÃ ¥kka * 2 703,9 0 18,4327 68,5413 SE0820287 Pessinki fjÃ ¤llurskog * 97 225,3 0 22,7007 68,0108 SE0820293 Norra TornetrÃ ¤sk * 45 888,4 0 19,1455 68,4315 SE0820294 Yraft * 724,4 0 16,5805 66,289 SE0820295 Laidauredeltat * 1 917,7 0 18,2126 67,1508 SE0820334 Sulitelma 61 866,4 0 16,3581 66,9996 SE0820402 Aktse 2,1 0 18,3034 67,1473 SE0820430 Torne och Kalix Ã ¤lvsystem 176 092,3 0 20,9884 67,7214 SE0820431 RÃ ¥neÃ ¤lven 15 633,6 0 21,5402 66,2782 SE0820434 PiteÃ ¤lven 52486 0 18,9306 66,1821 SE0820472 Ratejokk 3,6 0 19,5599 67,8144 SE0820619 Tavvavuoma * 53 941,3 0 20,6633 68,4916 SE0820620 PÃ ¤ltsa * 24 957,3 0 20,4435 69,0056 SE0820621 LÃ ¥ktatjÃ ¥kka 7 577,7 0 18,4263 68,3891 SE0820623 NissuntjÃ ¥rro 25 767,3 0 18,845 68,246 SE0820722 Jelka-RimakÃ ¥bbÃ ¥ * 37 671,7 0 19,5851 66,8931 SE0820737 LaisÃ ¤lven 11 063,9 0 16,7981 66,1347 SI3000001 Cvelbar  skalovje 4,569 14,8302 46,4628 SI3000002 Obistove skale 13,023 14,8382 46,4714 SI3000005 MateÃ a voda in Bistrica * 197,833 14,5767 45,762 SI3000006 JeÃ ¾evec * 217,726 14,5767 45,762 SI3000012 KremÃ ¾arjev potok * 3,341 15,1185 46,5131 SI3000013 Vrzdenec * 131,53 14,2644 46,0241 SI3000015 Medvedje Brdo * 189,065 14,1387 45,9666 SI3000016 Zaplana * 218,062 14,2329 45,9702 SI3000017 Ligojna * 138,25 14,261 49,3208 SI3000019 NemÃ ¡ki Rovt 126,311 13,9798 46,2731 SI3000020 Cerkno  ZakriÃ ¾ * 529,672 13,9679 46,1374 SI3000021 Podreber  Dvor 279,438 14,3269 46,0655 SI3000023 OtaleÃ ¾  Lazec * 493,8 13,9839 46,0841 SI3000024 AvÃ e 25,078 13,6913 46,1006 SI3000026 RibniÃ ¡ka dolina * 485,439 14,7367 45,7129 SI3000027 LipovÃ ¡Ã ek 5,099 13,8014 46,208 SI3000030 Ã ½erjav  Dolina smrti 79,934 14,8679 46,4768 SI3000031 Pod BuÃ nico  meliÃ ¡Ã a * 4,823 13,7474 46,1691 SI3000032 Pri Modreju  meliÃ ¡Ã a * 11,651 13,7548 46,1549 SI3000033 Pod Mijo  meliÃ ¡Ã a * 37,219 13,4959 46,2345 SI3000034 BanjÃ ¡ice  traviÃ ¡Ã a * 1 166,116 13,7004 46,0451 SI3000038 SmrekovÃ ¡ko pogorje * 84,266 14,8575 46,4189 SI3000042 Jezerc pri Logatcu 0,335 14,2197 45,948 SI3000043 Stahovica  meliÃ ¡Ã a * 7,021 14,6051 46,2734 SI3000045 Bohinjska Bela  skalovje 3,307 14,0627 46,3493 SI3000070 Pikrnica  SelÃ nica * 36,361 15,0177 46,5174 SI3000077 Kendove robe 69,799 14,0099 46,05 SI3000078 Jelenk 64,15 13,9893 46,0522 SI3000081 Jama v Globinah 10,163 14,0556 46,0372 SI3000082 Ukovnik 47,355 14,0282 46,0529 SI3000084 Jama pod LeÃ ¡etnico 49,927 14,0612 45,9909 SI3000087 Zelenci 54,157 13,7485 46,4924 SI3000090 Pesjakov buden 63,281 14,0514 46,3673 SI3000095 Tinetova jama 7,21 14,9599 46,2842 SI3000098 Mesarska lopa 20,976 14,9013 46,3701 SI3000102 Ledina na Jelovici * 23,19 14,1092 46,2611 SI3000103 Blato na Jelovici * 29,287 14,0812 46,2891 SI3000107 Breznica 52,112 14,155 46,3928 SI3000108 Raduha * 1 632,786 14,7472 46,4109 SI3000110 Ratitovec 2 331,3 14,0833 46,2269 SI3000119 Porezen * 849,373 13,9661 46,1841 SI3000124 Krasnica * 74,852 13,8126 46,1298 SI3000126 NanoÃ ¡Ã ica * 771,369 14,1342 45,7858 SI3000127 Grahovo ob BaÃ i 17,281 13,867 46,1618 SI3000128 Znojile 10,89 13,9143 46,1989 SI3000129 RinÃ ¾a * 239,176 14,8211 45,6696 SI3000132 Peca * 393,877 14,761 46,501 SI3000133 Radovna most v Sr. Radovni  jez HE Vintgar 43,749 14,0424 46,3819 SI3000136 Votla peÃ  11,979 14,9724 46,5462 SI3000140 BelÃ ¡ki potok * 10,992 14,864 46,5876 SI3000151 Kozje stene pri Slivnici 19,636 14,4203 45,7976 SI3000158 Babja luknja 28,443 14,3906 46,1338 SI3000166 Razbor * 1 449,978 15,0242 46,4632 SI3000167 NadiÃ ¾a s pritoki 152,686 13,4814 46,25 SI3000172 Zgornja Drava s pritoki * 4 682,751 15,3367 46,5847 SI3000173 BloÃ ¡Ã ica * 789,436 14,5319 45,7827 SI3000180 Rodine 103,922 14,1812 46,3823 SI3000182 Velka s pritoki * 18,034 15,2817 46,549 SI3000189 Ã ½ejna dolina * 54,782 14,1546 45,9583 SI3000196 Breginjski Stol * 1 600,857 13,4506 46,2738 SI3000199 Dolenja vas pri Ribnici 13,395 14,7677 45,7004 SI3000209 Jama pod Smoganico 41,855 13,7439 46,1353 SI3000211 Jama na Pucovem kuclu * 60,868 14,1287 46,0047 SI3000216 Barbarski potok s pritoki * 35,317 15,1094 46,5024 SI3000224 Huda luknja * 3 018,193 15,1932 46,4095 SI3000230 Idrijca s pritoki * 404,501 13,9623 46,0885 SI3000231 Javorniki  SneÃ ¾nik * 44 038,32 14,3668 45,6419 SI3000232 Notranjski trikotnik * 15 231,6 14,3227 45,7752 SI3000236 KobariÃ ¡ko blato 24,891 13,5705 46,2456 SI3000253 Julijske Alpe * 74 085,58 13,7463 46,3488 SI3000254 SoÃ a z Volarjo * 1 411,814 13,6966 46,1982 SI3000255 Trnovski gozd  Nanos * 53 234,95 13,8642 45,9899 SI3000256 Krimsko hribovje  MeniÃ ¡ija * 20 334,38 14,4182 45,9061 SI3000261 Menina * 4 177,514 14,811 46,2551 SI3000263 KoÃ evsko * 106 794,2 15,035 45,6178 SI3000264 KamniÃ ¡ko  Savinjske Alpe * 14 568,09 14,6053 46,354 SI3000270 Pohorje * 27 568,11 15,4494 46,4814 SI3000271 Ljubljansko barje * 12 960,56 14,4452 46,0015 SI3000277 Podbrdo  skalovje 2,417 13,949 46,2017 SI3000278 PokljuÃ ¡ka barja * 858,908 13,9729 46,3354 SI3000281 Vrhe  povirno barje 6,3 15,0322 46,493 SI3000285 Karavanke * 23090 14,4001 46,3859 SI3000291 Ljubljanica  GradaÃ ¡Ã ica  Mali Graben 186,579 14,5602 46,0509 SI3000293 Jenina * 9,534 15,1118 46,4547 SI3000297 MiÃ ¡ja dolina * 637,258 14,5865 45,8039 SI3000299 Pajsarjeva jama 23,215 14,2652 45,9998 SI3000309 Savinja GruÃ ¡ovlje  PetrovÃ e * 464,175 15,1152 46,2423 SI3000310 Bezuljak 86,562 14,3762 45,834 SI3000311 Vitanje  Oplotnica * 1 304,473 15,2988 46,3908 SI3000315 Ã ½iÃ nica s pritoki * 10,896 15,4029 46,3103 SI3000320 TrÃ ¾iÃ ¡Ã ica s pritoki * 15,483 14,689 45,7676 SI3000322 Sopot s pritoki * 4,802 14,8633 46,3689 SI3000323 CerkniÃ ¡Ã ica * 12,803 14,4926 45,8098 SI3000324 Ã rni potok * 36,603 14,9932 46,5203 SI3000325 Potok Reka s pritoki * 11,252 14,1826 45,943 SI3000327 DomaÃ ek * 1,645 13,6403 46,0754 SI3000334 Berje  Zasip * 168,377 14,1139 46,393 SI3000335 Polhograjsko hribovje * 2 965,092 14,2416 46,041 SI3000342 Cereja * 2,809 14,6313 45,8233 SI3000348 Bohinjska Bistrica in Jereka * 727,26 13,9338 46,2743 SI3000349 PeraÃ ica * 10,904 14,2271 46,3389 SI3000350 MavelÃ ¡Ã ica  povirni del * 9,768 14,3998 46,0948 SI3000351 RoÃ evnica * 1,064 14,2833 46,3505 SI3000353 Ã Ã urkov potok * 2,633 14,5832 45,8763 SI3000359 LuÃ nica * 8,973 14,7263 46,3334 SI3000360 Dreta * 14,829 14,7791 46,2829 SI3000363 Drameljski potok * 3,426 15,3842 46,2889 SI3000372 Kanomljica s pritoki * 16,183 13,9314 46,0435 SI3000373 KovniÃ ¡ca * 2,196 14,3355 46,0325 SI3000374 TiÃ nica * 1,658 14,3187 46,0295 SI3000381 Slatnik 118,572 13,9962 46,2393 SI3000383 Jamnikova in StrevÃ eva peÃ  88,412 14,6526 46,426 SI3000384 Huda peÃ  18,834 14,6806 46,4275 SI3000385 Robnik 26,757 14,7267 46,4428 SKUEV0001 Tri peniaÃ ¾ky * 140,511 0 20,22571 48,61786 SKUEV0002 LÃ ºky pod Ukorovou 12,13 0 20,13129 48,6989 SKUEV0003 Rimava 4,066 0 19,94194 48,67222 SKUEV0005 DrieÃ ovÃ ¡ * 30,3015 0 21,98813 48,92024 SKUEV0008 RepiskÃ ¡ * 61,82 0 19,36333 48,63833 SKUEV0009 Koryto * 25,056 0 19,4575 48,61972 SKUEV0011 Svetlica 1,937 0 22,05028 49,18694 SKUEV0013 StrÃ ¡Ã ¾ 19,834 0 18,54667 48,55028 SKUEV0014 LÃ ¡zky * 24,742 0 22,06222 49,17639 SKUEV0015 Dolna Bukovina * 292,654 0 18,94528 48,39278 SKUEV0016 KoÃ ¡ariskÃ ¡ * 25,05 0 21,96 49,23972 SKUEV0018 LÃ ºka pod cintorÃ ­nom 4,97 0 20,10832 48,68885 SKUEV0021 ViniÃ ¡te 5,803 0 18,06306 48,6475 SKUEV0023 Tomov Ã ¡tÃ ¡l * 1,534 0 18,57528 48,54917 SKUEV0024 HradnÃ ¡ dolina * 14,352 0 18,02611 48,60917 SKUEV0025 Vihorlat * 229,061 0 22,11667 48,89167 SKUEV0035 Ã ebovskÃ ¡ lesostep * 192,335 0 19,23306 48,19778 SKUEV0036 Litava * 2 629,704 0 19,09333 48,225 SKUEV0043 KamennÃ ¡ * 823,988 0 21,87528 49,28278 SKUEV0044 BadÃ ­nsky prales * 154,019 0 19,05194 48,68556 SKUEV0045 Kopa * 90,542 0 19,45722 48,60167 SKUEV0046 Javorinka * 44,311 0 19,49972 48,61333 SKUEV0047 DobroÃ skÃ ½ prales 203,849 0 19,68 48,68139 SKUEV0048 Dukla * 6 860,582 0 21,84417 49,36722 SKUEV0049 AlÃ ºvium Rieky * 13,081 0 22,09444 49,13972 SKUEV0050 HumenskÃ ½ Sokol * 286,612 0 21,92528 48,90361 SKUEV0051 KyjovskÃ ½ prales * 397,4197 0 22,0163 48,85163 SKUEV0056 HabÃ ¡Ã ovo * 3,319 0 19,66972 48,59028 SKUEV0057 RaÃ ¡eliniskÃ ¡ Oravskej kotliny * 839,56 0 19,73933 49,40802 SKUEV0058 TlstÃ ¡ * 292,518 0 19,36028 48,96083 SKUEV0059 JelÃ ¡ie * 28,19 0 19,56927 49,03918 SKUEV0060 Chraste 13,729 0 19,52556 49,035 SKUEV0061 DemÃ ¤novskÃ ¡ slatina 1,666 0 19,57917 49,04528 SKUEV0062 PrÃ ­boj * 10,126 0 19,22833 48,74556 SKUEV0063 Ublianka * 24,923 0 22,33333 48,94194 SKUEV0101 KlokoÃ ovskÃ © raÃ ¡eliniskÃ ¡ * 36,72 0 18,58479 49,48075 SKUEV0102 Ã ertov * 400,755 0 18,23306 49,2775 SKUEV0103 Ã achtickÃ © Karpaty * 710,5158 0 17,74681 48,71175 SKUEV0104 HomoÃ ¾skÃ © Karpaty * 5 182,636 0 17,14306 48,27278 SKUEV0105 SpiÃ ¡skopodhradskÃ © travertÃ ­ny * 231,31 0 20,76155 48,99163 SKUEV0106 MurÃ ¡Ã  * 178,823 0 20,48361 48,8775 SKUEV0107 SpiÃ ¡skopodhradskÃ © strÃ ¡ne * 55,049 0 20,69444 49,01556 SKUEV0108 Ordzovianska dubina * 216,322 0 20,78361 49,04917 SKUEV0109 RajtopÃ ­ky * 256,336 0 20,86472 48,99639 SKUEV0110 LevoÃ skÃ ¡ dubina * 600,32 0 20,56023 49,04571 SKUEV0111 DravÃ ianska strÃ ¡Ã  3,291 0 20,48528 49,015 SKUEV0112 SlovenskÃ ½ raj * 16 864,14 0 20,34762 48,90731 SKUEV0127 TemeÃ ¡skÃ ¡ skala * 164,205 0 18,49139 48,875 SKUEV0128 RokoÃ ¡ * 5 666,979 0 18,41222 48,76194 SKUEV0130 Zobor * 1 904,791 0 18,11583 48,35806 SKUEV0131 GÃ ½meÃ ¡ * 73,407 0 18,21861 48,40528 SKUEV0132 Kostolianske lÃ ºky * 4,216 0 18,2525 48,41861 SKUEV0133 HÃ ´rky * 82,419 0 18,18861 48,48694 SKUEV0134 KulhÃ ¡Ã  * 129,16 0 18,08854 48,69552 SKUEV0135 BoÃ ina * 45,18 0 18,05722 48,62472 SKUEV0136 DolnÃ © lazy 7,49 0 18,07718 48,63871 SKUEV0137 ZÃ ¡hrada * 20,0256 0 18,05304 48,63417 SKUEV0138 LivinskÃ ¡ jelÃ ¡ina * 13,726 0 18,08389 48,72333 SKUEV0139 GÃ ¡novskÃ © slaniskÃ ¡ * 45,5046 0 20,34809 49,02159 SKUEV0140 SpiÃ ¡skoteplickÃ © slatiny * 24,453 0 20,23066 49,04399 SKUEV0141 BelÃ ¡ * 315,655 0 19,81232 49,09165 SKUEV0142 Hybica * 26,018 0 19,8701 49,06917 SKUEV0143 Biely VÃ ¡h * 39,79 0 19,93438 49,05377 SKUEV0144 Belianske lÃ ºky 97,75 0 20,38544 49,21452 SKUEV0145 Medzi bormi * 10,2773 0 19,63139 49,26916 SKUEV0146 BlatÃ ¡ * 186,905 0 20,04282 49,09247 SKUEV0147 Ã ½arnovica * 18,293 0 18,87417 48,84194 SKUEV0148 VlÃ ¡ra * 62,272 0 18,07861 49,01778 SKUEV0149 Mackov bok * 3,926 0 19,255 48,76167 SKUEV0150 Ã ervenÃ ½ grÃ ºÃ  * 245,438 0 19,41861 48,98639 SKUEV0151 PohorelskÃ © vrchovisko * 20,04 0 20,02306 48,85083 SKUEV0152 SliaÃ ske travertÃ ­ny * 7,057 0 19,41583 49,05611 SKUEV0153 HornÃ © lazy 38,079 0 19,59944 48,81444 SKUEV0154 SuchÃ ¡ dolina 3,115 0 19,59605 48,82955 SKUEV0163 Rudava * 1 958,66 0 17,2283 48,52964 SKUEV0164 RevÃ ºca * 35,862 0 19,27667 48,98 SKUEV0175 SedliskÃ ¡ * 44,87 0 17,8294 48,4512 SKUEV0185 Pramene HruÃ ¡tÃ ­nky * 217,243 0 19,25333 49,27861 SKUEV0186 MlÃ ¡Ã ky * 402,475 0 19,02667 48,66028 SKUEV0187 RaÃ ¡eliniskÃ ¡ OravskÃ ½ch BeskÃ ½d * 130,943 0 19,25528 49,50083 SKUEV0188 Pilsko * 701,079 0 19,31667 49,52167 SKUEV0189 Babia hora * 504,319 0 19,50778 49,57111 SKUEV0190 SlanÃ ¡ voda * 221,605 0 19,49389 49,53417 SKUEV0191 RaÃ ¡eliniskÃ ¡ Bielej Oravy * 39,168 0 19,28806 49,46833 SKUEV0192 ProseÃ nÃ © * 2 300,457 0 19,50417 49,17556 SKUEV0193 ZimnÃ ­k 37,731 0 19,66083 49,395 SKUEV0194 HybickÃ ¡ tiesÃ ava 547,34 0 19,88766 49,09082 SKUEV0196 Pastierske 16,85 0 20,02902 49,05154 SKUEV0197 SalatÃ ­n * 3 345,004 0 19,33417 48,99028 SKUEV0198 Zvolen * 2 590,065 0 19,22889 48,90333 SKUEV0199 Plavno 52,75 0 19,23972 48,73139 SKUEV0200 KlenovskÃ ½ Vepor * 343,033 0 19,75861 48,68722 SKUEV0201 Gavurky * 68,4214 0 19,13278 48,46366 SKUEV0202 TreÃ ¡kovÃ ¡ 25,207 0 20,14944 48,66611 SKUEV0203 Stolica * 2 811,988 0 20,19694 48,7625 SKUEV0204 HomoÃ ¾a * 22,73 0 20,19167 48,83083 SKUEV0205 HubkovÃ ¡ * 2 792,518 0 21,89833 48,98278 SKUEV0206 HumenskÃ ¡ * 215,7953 0 21,94535 48,91235 SKUEV0207 KamennÃ ¡ Baba * 343,443 0 20,93194 49,06056 SKUEV0209 MorskÃ © oko * 16 007,5 0 22,25317 48,8419 SKUEV0210 StinskÃ ¡ * 1 526,545 0 22,49667 48,99944 SKUEV0211 DaÃ ovÃ ¡ * 898,48 0 21,95944 49,3275 SKUEV0212 MuteÃ  * 33,08 0 20,27278 48,59361 SKUEV0216 Sitno * 935,56 0 18,87737 48,39511 SKUEV0221 VarÃ ­nka * 118,69 0 18,93278 49,23861 SKUEV0222 JeleÃ ¡Ã a * 65,47 0 19,64663 49,40771 SKUEV0224 Jerenas 136,848 0 20,76694 48,97333 SKUEV0225 MurÃ ¡nska planina * 20 257,37 0 19,99806 48,76611 SKUEV0228 Ã vihrovÃ ¡ * 3,77 0 19,7717 49,11123 SKUEV0229 BukovskÃ © vrchy * 29 230,78 0 22,36694 49,06583 SKUEV0230 Makovica * 441,622 0 22,08 49,02444 SKUEV0231 BrekovskÃ ½ hradnÃ ½ vrch * 29,6207 0 21,83349 48,90153 SKUEV0232 Laborec * 15,8067 0 21,85837 49,3251 SKUEV0233 SÃ ºtok Udavy s Ã lovnicou * 21,5656 0 22,04554 49,02097 SKUEV0234 UliÃ ka * 102,886 0 22,45694 49,00722 SKUEV0238 VeÃ ¾kÃ ¡ Fatra * 46 349,42 0 19,07667 48,98222 SKUEV0239 Kozol * 92,873 0 18,75694 49,11444 SKUEV0240 KÃ ¾ak * 83,37 0 18,63932 48,97751 SKUEV0241 SvrÃ innÃ ­k * 219,835 0 18,99611 48,8025 SKUEV0243 Orava * 420,691 0 19,35972 49,25806 SKUEV0244 HarmaneckÃ ½ HlbokÃ ½ jarok 50,532 0 19,00889 48,82056 SKUEV0245 Boky * 168,043 0 19,02333 48,56806 SKUEV0246 Ã upÃ ­n 12,653 0 19,265 48,75194 SKUEV0247 Rohy * 24,407 0 19,36861 48,54361 SKUEV0248 MoÃ idlianska skala * 204,766 0 19,40194 48,60028 SKUEV0249 HrbatÃ ¡ lÃ ºÃ ka * 180,661 0 19,39361 48,64889 SKUEV0250 KrivoÃ ¡tianka * 707,99 0 21,88687 48,89254 SKUEV0251 ZÃ ¡zrivskÃ © lazy * 2 928,145 0 19,16083 49,27944 SKUEV0252 MalÃ ¡ Fatra * 22 253,17 0 19,04806 49,19139 SKUEV0253 VÃ ¡h * 289,84 51 19,23589 49,11765 SKUEV0254 MoÃ iar * 7,72 0 19,15167 49,15361 SKUEV0255 Ã ujskÃ © raÃ ¡elinisko 13,015 0 18,62 49,06222 SKUEV0256 StrÃ ¡Ã ¾ovskÃ © vrchy * 29 972,99 0 18,48973 49,0118 SKUEV0258 TlstÃ ½ vrch * 1 216,32 0 18,86583 48,30056 SKUEV0259 StarÃ ¡ hora * 2 400,183 0 18,92833 48,31528 SKUEV0260 MÃ ¤siarsky bok * 287 0 19,09224 48,39808 SKUEV0262 Ã ajkovskÃ © bralie * 1 620,992 0 18,60472 48,32667 SKUEV0263 HodruÃ ¡skÃ ¡ hornatina * 10 267,74 0 18,67806 48,39028 SKUEV0264 KlokoÃ  * 2 280,825 0 18,7775 48,48667 SKUEV0265 SuÃ ¥ * 9 041,332 0 18,90528 48,52667 SKUEV0266 Skalka * 9 715,062 0 19,00778 48,47556 SKUEV0267 Biele hory * 10 146,07 0 17,31222 48,47361 SKUEV0268 BukovÃ ¡ * 9,434 0 17,36778 48,53722 SKUEV0271 Ã Ã ¡ndorky * 3,1132 0 18,63618 48,29928 SKUEV0273 VtÃ ¡Ã nik * 10 056,59 0 18,59056 48,61389 SKUEV0274 BaskÃ © * 4 032,551 0 18,27639 48,87694 SKUEV0275 KÃ aÃ ¾Ã ­ stÃ ´l * 4 227,032 0 18,32417 48,82972 SKUEV0276 KuchynskÃ ¡ hornatina * 3 274,964 0 17,21083 48,36361 SKUEV0277 Nad vinicami 0,484 0 17,42639 48,50639 SKUEV0278 BrezovskÃ © Karpaty * 2 671,054 0 17,5575 48,63778 SKUEV0281 TÃ stie * 28,786 0 19,98917 48,65889 SKUEV0282 TisovskÃ ½ kras * 1 469,366 0 19,89861 48,68028 SKUEV0283 LÃ ºky pod BesnÃ ­kom * 83,83 0 20,22028 48,85514 SKUEV0284 TeplickÃ © strÃ ¡ne * 352,179 0 20,28861 48,60972 SKUEV0285 AlÃ ºvium MurÃ ¡Ã a * 224,51 0 20,14438 48,6659 SKUEV0286 HornÃ ¡dske vÃ ¡pence * 27,77 0 20,65915 48,91661 SKUEV0287 Galmus * 3 200,108 0 20,77861 48,89361 SKUEV0288 KysuckÃ © Beskydy * 7 000,94 0 19,03146 49,36979 SKUEV0289 ChmÃ ºra 0,976 0 19,09611 49,38333 SKUEV0290 HornÃ ½ tok HornÃ ¡du * 348,472 0 20,38167 48,98722 SKUEV0291 SvÃ ¤tojÃ ¡nsky potok * 28,858 0 20,77944 48,92167 SKUEV0296 TurkovÃ ¡ * 403,057 0 19,93139 49,02222 SKUEV0297 Brezinky * 8,445 0 20,17456 48,84988 SKUEV0298 BrvniÃ ¡te * 74,771 0 19,23128 48,79216 SKUEV0299 Baranovo * 861,473 0 19,13694 48,7825 SKUEV0300 SkribÃ ovo * 126,296 0 19,76806 48,98611 SKUEV0301 Kopec 3,761 0 19,22659 48,78298 SKUEV0302 Ã umbierske Tatry * 44 028,46 0 19,48426 48,9117 SKUEV0303 AlÃ ºvium Hrona * 225,05 0 20,02619 48,83659 SKUEV0304 OravskÃ ¡ vodnÃ ¡ nÃ ¡drÃ ¾ * 252,114 0 19,52 49,42389 SKUEV0305 ChoÃ  * 1 597,98 0 19,32857 49,1386 SKUEV0306 Pod SuchÃ ½m hrÃ ¡dkom 722,45 0 19,82263 49,12032 SKUEV0307 Tatry * 66 994,27 0 19,96611 49,19778 SKUEV0308 Machy * 165,818 0 19,89833 49,12278 SKUEV0309 Poprad * 44,12 0 20,2065 49,06138 SKUEV0310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © Tatry * 30 478,97 0 19,97904 48,9333 SKUEV0318 Pod Bukovou * 537,98 0 21,8485 49,25644 SKUEV0319 PoÃ ¾ana * 3 071,826 0 19,48667 48,68056 SKUEV0320 Ã indliar * 7,688 0 20,9175 49,04417 SKUEV0321 SalvÃ ¡torskÃ © lÃ ºky * 2,677 0 20,94167 49,045 SKUEV0322 FintickÃ © svahy * 746,515 0 21,25222 49,06722 SKUEV0323 DemjatskÃ © kopce * 8,675 0 21,29861 49,10972 SKUEV0324 RadvanovskÃ © skalky * 2,593 0 21,45611 49,05528 SKUEV0325 Medzianske skalky 9,496 0 21,47556 49,04278 SKUEV0326 StrahuÃ ¾ka * 1 170,007 0 21,45806 48,65472 SKUEV0327 MiliÃ  * 5 113,016 0 21,46083 48,57694 SKUEV0328 StrednÃ © PohornÃ ¡die * 7 092,96 0 21,155 48,82639 SKUEV0330 DunitovÃ ¡ skalka * 1,477 0 21,125 48,92306 SKUEV0331 Ã ergovskÃ ½ MinÃ ol * 4 262,34 0 21,03563 49,22447 SKUEV0332 Ã ergov * 6 029,045 0 21,15167 49,1875 SKUEV0333 Beliansky potok 2,52 0 20,41803 49,20071 SKUEV0334 VeÃ ¾kÃ © osturnianske jazero 45,516 0 20,21778 49,34278 SKUEV0335 MalÃ © osturnianske jazerÃ ¡ 6,465 0 20,20472 49,33972 SKUEV0336 Torysa * 19,145 0 20,72944 49,13917 SKUEV0337 Pieniny * 1 302,36 0 20,47883 49,39134 SKUEV0338 PlaveÃ skÃ © Ã ¡trkoviskÃ ¡ 66,24 0 20,85529 49,26662 SKUEV0339 PieninskÃ © bradlÃ ¡ * 75,499 0 20,59444 49,35861 SKUEV0342 DrieÃ ovec * 206,204 0 20,67972 48,63889 SKUEV0343 PleÃ ¡ivskÃ © strÃ ¡ne * 397,485 0 20,405 48,57556 SKUEV0344 StarovodskÃ © jedliny * 468,675 0 20,65333 48,77667 SKUEV0346 Pod StrÃ ¡Ã ¾nym hrebeÃ om * 178,398 0 20,39028 48,56111 SKUEV0348 Ã ierna Moldava * 1 894,776 0 20,80056 48,68444 SKUEV0349 JasovskÃ © dubiny * 35,631 0 20,9675 48,67806 SKUEV0350 BrzotÃ ­nske skaly * 436,288 0 20,48944 48,59833 SKUEV0351 FolkmarskÃ ¡ skala * 136,768 0 21,00917 48,83056 SKUEV0353 PleÃ ¡ivskÃ ¡ planina * 2 860,314 0 20,43 48,6225 SKUEV0354 HnileckÃ © raÃ ¡eliniskÃ ¡ * 54,482 0 20,58944 48,82194 SKUEV0356 HornÃ ½ vrch * 6 027,69 0 20,77972 48,64111 SKUEV0364 PokoradzskÃ © jazierka * 62,644 0 20,02722 48,42806 SKUEV0366 DrienÃ anskÃ ½ kras * 1606 0 20,06666 48,5348 SKUEV0367 Holubyho kopanice * 3 900,06 0 17,77114 48,86437 SKUEV0368 BrezovskÃ ¡ dolina * 2,476 0 18,14361 49,09139 SKUEV0369 PavÃ ºkov jarok * 22,4874 0 17,66212 48,77152 SKUEV0371 Ã ½alostinÃ ¡ * 219,503 0 17,44028 48,81778 SKUEV0372 KrivoklÃ ¡tske lÃ ºky * 4,33 0 18,13667 49,05889 SKUEV0373 KrivoklÃ ¡tske bradlÃ ¡ * 64,492 0 18,15528 49,04111 SKUEV0374 ZÃ ¡hradskÃ ¡ * 9,115 0 17,68667 48,83222 SKUEV0375 KrasÃ ­n * 64,135 0 18,00611 48,95889 SKUEV0376 VrÃ ¡atskÃ © bradlÃ ¡ * 275,32 0 18,15722 49,07556 SKUEV0377 LukovskÃ ½ vrch * 215,61 0 17,86556 48,88917 SKUEV0378 NebrovÃ ¡ * 27,77 0 18,1234 49,11986 SKUEV0379 Kobela * 6,038 0 17,83659 48,77902 SKUEV0380 TematÃ ­nske vrchy * 2 520,314 0 17,93 48,65917 SKUEV0381 Dielnice * 104,823 0 18,81 48,96167 SKUEV0382 Turiec a BlatnickÃ ½ potok * 264,19 0 18,84784 48,93051 SKUEV0383 PonickÃ ¡ dÃ ºbrava 13,28 0 19,30806 48,69361 SKUEV0384 KlenovskÃ © BlatÃ ¡ * 3,896 0 19,79361 48,69389 SKUEV0385 PliÃ ¡kov * 45,696 0 22,13833 49,14472 SKUEV0386 HostovickÃ © lÃ ºky * 13,3618 0 22,11599 49,12954 SKUEV0387 Beskyd * 5 348,588 0 22,01667 49,22083 SKUEV0388 Vydrica * 7,321 0 17,1 48,19889 SKUEV0390 PustÃ © pole * 90,351 0 21,44083 48,9325 SKUEV0397 VÃ ¡h pri Zamarovciach 54,558 0 18,04361 48,90389 SKUEV0398 SlanÃ ¡ * 35,231 0 20,46941 48,58624 SKUEV0399 BacÃ ºÃ ¡ska jelÃ ¡ina * 4,544 0 19,80528 48,84083 SKUEV0400 Detviansky potok * 73,166 0 19,42833 48,59972 SKUEV0401 DubnÃ ­cke bane * 241,564 0 21,46694 48,92944 SKUEV0402 Bradlo 0 0 20,18361 48,62417 SKUEV0503 Predhorie * 45,288 0 17,31361 48,37417 SKUEV0506 Orlie skaly * 30,5112 0 17,65098 48,62688 SKUEV0520 HornÃ ½ tok Myjavy * 24,394 0 17,43778 48,66667 SKUEV0563 Ã ifflovskÃ © * 1,883 0 17,40056 48,79778 SKUEV0564 DubovÃ ¡ * 10,086 0 17,79639 48,66111 SKUEV0565 PrieÃ ¾aÃ ina * 36,659 0 17,99056 48,70611 SKUEV0566 BeckovskÃ © Skalice * 33,071 0 17,89667 48,77528 SKUEV0567 TureckÃ ½ vrch * 31,868 0 17,86028 48,78417 SKUEV0568 BorotovÃ ¡ * 1,232 0 17,64472 48,83 SKUEV0569 PovaÃ ¾skÃ ½ Inovec * 34,477 0 18,03722 48,77306 SKUEV0575 Prepadlisko * 8,065 0 17,96194 48,87361 SKUEV0576 TlstÃ ¡ hora * 1,145 0 17,89417 48,88917 SKUEV0578 JachtÃ ¡r * 30,557 0 17,93611 48,90722 SKUEV0579 MituchovskÃ © * 1,469 0 17,97333 48,94667 SKUEV0580 DolnÃ © BrannÃ © * 1,343 0 18,08 49,02389 SKUEV0581 Klapy * 6,212 0 18,4225 49,16139 SKUEV0588 StehlÃ ­kovskÃ © * 7,471 0 17,91028 48,98833 SKUEV0589 ChynorianskÃ ½ luh 46,323 0 18,26667 48,62167 SKUEV0590 BielickÃ © bahnÃ ¡ * 2,872 0 18,34472 48,62861 SKUEV0593 Sokolec 224,765 0 18,54333 48,5275 SKUEV0638 ReviÃ ¡tskÃ ½ rybnÃ ­k 23,551 0 18,72722 48,51444 SKUEV0640 BujaÃ ia lÃ ºka 2,142 0 18,93806 48,70611 SKUEV0641 Papradnianka * 23,935 0 18,36611 49,27 SKUEV0642 JavornÃ ­cky hrebeÃ  * 1 352,693 0 18,33139 49,30278 SKUEV0643 RÃ ¡ztockÃ © penovcovÃ © pramenisk * 0,714 0 18,42111 49,3175 SKUEV0644 PetroviÃ ka * 17,012 0 18,49556 49,29361 SKUEV0647 BystrickÃ © sihly 14,015 0 18,985 49,34833 SKUEV0648 PrÃ ­slop * 19,179 0 18,92833 49,42361 SKUEV0655 Predmieranka * 23,171 0 18,58306 49,43889 SKUEV0657 MalÃ ½ Polom * 208,621 0 18,60444 49,49833 SKUEV0658 Ã stie Bielej Oravy * 45,931 0 19,47139 49,39806 SKUEV0659 KoleÃ ovÃ ¡ 77,561 0 19,25 49,40111 SKUEV0660 Macangov Beskyd 16,098 0 19,14972 49,34139 SKUEV0661 HruÃ ¡tÃ ­nska hoÃ ¾a * 148,64 0 19,25389 49,31806 SKUEV0662 VasiÃ ¾ovskÃ ¡ hoÃ ¾a * 49,555 0 19,24611 49,29417 SKUEV0663 Ã Ã ­p * 1 799,213 0 19,17611 49,1675 SKUEV0664 UholnÃ ­ky * 7,594 0 18,99972 49,12472 SKUEV0665 StreÃ nianske meandre VÃ ¡hu * 65,168 0 18,88806 49,1625 SKUEV0667 SlneÃ nÃ © skaly * 87,328 0 18,71778 49,145 SKUEV0671 OleÃ ¡nianske raÃ ¡eliniskÃ ¡ * 44,955 0 18,63417 49,47861 SKUEV0684 JelÃ ¡ovec * 6,489 0 19,27694 48,66083 SKUEV0694 Vrchslatina * 17,854 0 19,63056 48,6525 SKUEV0695 Rohoznianska jelÃ ¡ina * 4,5 0 19,76444 48,76639 SKUEV0708 PrimovskÃ © skaly * 7,606 0 20,385 49,01556 SKUEV0709 PoÃ ¡ * 34,656 0 20,28278 49,135 SKUEV0712 Osturniansky potok 8,178 0 20,28111 49,34056 SKUEV0728 PodpoÃ ¾ana 1,633 0 19,81194 48,7575 SKUEV0729 Rosiarka 6,057 0 19,82472 48,71111 SKUEV0730 HodoÃ ¡ov les * 21,552 0 20,07 48,67833 SKUEV0737 Palanta * 758,626 0 20,9175 48,63028 SKUEV0754 StebnÃ ­cka Magura * 184,645 0 21,23778 49,36528 SKUEV0755 RegetovskÃ © raÃ ¡elinisko 2,729 0 21,2775 49,42389 SKUEV0759 HornÃ ½ tok ChotÃ ianky 2,557 0 21,79667 49,31167 SKUEV0761 Vydranka * 8,079 0 21,95972 49,28 SKUEV0763 HornÃ ½ tok VÃ ½ravy * 18,7277 0 22,01799 49,16933 SKUEV0777 StarobystrickÃ © prenovcovÃ © pramenisko * 10,29 0 18,94111 49,34278 SKUEV0778 LipnÃ ­kovskÃ © 79,441 0 17,93 48,98722 SKUEV0782 VydrnÃ ­cka slatina 10,665 0 20,40528 48,98917 SKUEV0784 MaÃ ¡ianskÃ © sysÃ ¾ovisko 19,13 0 20,51168 48,94712 SKUEV0785 Havrania dolina * 10,72 0 20,43222 48,87528 SKUEV0801 Kurinov vrch * 1,2906 17,89053 48,8786 SKUEV0802 ZÃ ¡vlaÃ nÃ ¡ 11,4146 18,21185 49,09612 SKUEV0803 HrehorkovÃ © 11,6842 18,20465 49,05757 SKUEV0804 Javorec 34,5782 17,40599 48,77497 SKUEV0805 HÃ ¡jnica 52,7056 17,86856 48,81425 SKUEV0806 BabinÃ ¡ * 39,832 18,17903 49,03557 SKUEV0807 TomÃ ¡Ã ¡ovica * 6,8993 18,13392 48,81592 SKUEV0808 Ã Ã ­ravina 12,7411 18,15627 48,8586 SKUEV0809 Ã matlovÃ ¡ 20,8633 18,19673 49,09935 SKUEV0810 RÃ ºbanice * 7,7293 18,07303 48,8211 SKUEV0811 OmÃ ¡enskÃ ¡ Baba * 269,7312 18,23381 48,90975 SKUEV0812 DrietomskÃ © bradlo 9,7964 17,95658 48,90259 SKUEV0813 Trokanovo * 8,0778 18,15516 49,09564 SKUEV0826 Lomnianska hoÃ ¾a * 109,8066 19,27019 49,35219 SKUEV0828 Vahanov * 119,8091 19,44051 49,4554 SKUEV0830 Polesie * 2,7626 18,86532 49,50982 SKUEV0831 ZemanovskÃ ¡ sihla * 9,4406 18,75137 49,44053 SKUEV0832 AlÃ ºvium Markovho potoka * 5,5209 18,80762 49,49889 SKUEV0833 SÃ ºtok Kysuce s Bystricou * 44,89 18,83328 49,40571 SKUEV0834 Ã ½adonhora * 572,8856 18,8619 49,28588 SKUEV0835 StrednÃ ½ tok Bystrice * 10,8949 18,925 49,34089 SKUEV0836 ZÃ ¡kopÃ ianske lÃ ºky * 23,3678 18,73255 49,37896 SKUEV0838 Rakovsko-miloÃ ¡ovskÃ © raÃ ¡eliniskÃ ¡ * 11,5181 18,70035 49,49328 SKUEV0839 KolÃ ¡rovickÃ © lÃ ºky 12,4574 18,49356 49,33718 SKUEV0845 BaÃ kovskÃ ¡ dolina * 222,9 21,56613 48,76169 SKUEV0847 PozdiÃ ¡ovskÃ ½ chrbÃ ¡t * 112,1516 21,82462 48,74812 SKUEV0852 VÃ ¡h pri Hlohovci 123,6555 17,807 48,48777 SKUEV0853 ChtelnickÃ © sysÃ ¾ovisko 73,2172 17,59777 48,57382 SKUEV0855 Dedkovo * 15,5043 19,06002 48,77249 SKUEV0856 DolnÃ ¡ ZÃ ¡lomskÃ ¡ * 7,5351 19,45022 48,64521 SKUEV0857 MiÃ inskÃ © travertÃ ­ny * 4,075 19,23178 48,66837 SKUEV0858 HornÃ ¡ skala * 120,0554 19,02847 48,7049 SKUEV0859 Ã ½ubietovskÃ © dÃ ºbravy * 26,4805 19,3672 48,75116 SKUEV0860 IliaÃ ¡skÃ ¡ dolina * 101,3938 19,16667 48,69559 SKUEV0861 RieÃ anskÃ © lÃ ºky 17,1684 19,07421 48,76637 SKUEV0862 Predajnianska slatina * 19,6914 19,48514 48,80934 SKUEV0863 Nad Kostolnicou 20,3147 19,39923 48,72548 SKUEV0864 HolÃ ½ vÃ Ã ¡ok * 36,3605 19,05325 48,72425 SKUEV0868 VÃ elÃ ¡r * 19,3589 18,47748 48,45067 SKUEV0871 Biely kameÃ  * 46,0345 18,69064 48,689 SKUEV0872 Jedzina * 653,2987 19,03925 48,17157 SKUEV0873 PohronskÃ ½ Inovec * 449,0544 18,49085 48,37779 SKUEV0874 Ã lnok * 476,7867 18,34383 48,4473 SKUEV0877 MalÃ ½ Bahorec * 5,9974 18,10158 48,38733 SKUEV0879 Lupka * 22,6298 18,07515 48,33873 SKUEV0880 PraÃ ¡ickÃ ¡ dubina * 40,3806 18,09592 48,67779 SKUEV0881 DubniÃ ka * 196,1796 18,31443 48,7584 SKUEV0883 NitrickÃ © vrchy * 1 220,555 18,45055 48,67619 SKUEV0885 Meandre RajÃ anky 2,1275 18,5848 48,99076 SKUEV0889 MedovarskÃ © dubiny * 219,5719 19,01738 48,24131 SKUEV0890 PÃ ­rovskÃ © * 129,6942 18,96304 48,24452 SKUEV0892 DolnÃ ½ Chlm * 50,7174 18,98043 48,66658 SKUEV0893 KuneÃ ¡ovskÃ © lÃ ºky * 143,8044 18,88963 48,72611 SKUEV0894 Za hÃ ´rkou * 41,2366 21,83334 49,15342 SKUEV0895 StrednÃ ½ tok Laborca * 227,2448 21,91559 49,01334 SKUEV0896 Pod Ã ierÃ ¥aÃ ¾ou * 175,4695 22,09402 49,15885 SKUEV0897 BeluÃ ¡ky * 71,751 21,96228 49,02673 SKUEV0900 UchÃ ¡nok 82,6309 17,42252 48,75716 SKUEV0901 Havran * 370,6917 17,35706 48,76623 SKUEV0902 VeternÃ ­k * 21,3836 17,23266 48,81743 SKUEV0903 KyseÃ ¾ovÃ ¡ a MnÃ ­chova Ã ºboÃ  * 36,3345 17,49636 48,63886 SKUEV0907 Peterklin * 94,2725 17,23138 48,44454 SKUEV0911 VrchnÃ ¡ hora * 6,4574 17,04717 48,26181 SKUEV0918 VolovskÃ © buÃ iny * 61,0227 20,59719 48,74032 SKUEV0919 KloptaÃ  26,2697 20,85977 48,77757 SKUEV0924 ZbojnÃ ­cka dolina 20,4579 20,82339 48,76854 SKUEV0925 AboÃ  91,2414 20,98372 48,7923 SKUEV0926 ProstrednÃ ¡ dolina * 102,1038 20,97304 48,92813 SKUEV0927 HrÃ ¡dok * 1,6047 20,62406 49,01315 SKUEV0928 StrednÃ ½ tok HornÃ ¡du * 295,8429 20,78292 48,9235 SKUEV0929 HelcmanovskÃ ¡ buÃ ina * 23,1205 20,84079 48,8366 SKUEV0930 LÃ ºÃ anskÃ ¡ Fatra * 1 454,307 18,8184 49,10102 SKUEV0931 KolaÃ kovskÃ ½ potok 6,7701 20,65375 49,27247 SKUEV0932 Ã imonka * 2 977,511 21,48174 48,94888 SKUEV0933 ValalskÃ ¡ voda * 18,4998 20,78493 49,2043 SKUEV0934 GÃ ½meÃ ¡skÃ ½ jarok * 40,0683 21,29832 48,90087 SKUEV0936 HornÃ ½ tok Tople * 363,5323 21,3663 49,23977 SKUEV0937 BecherovskÃ ¡ tisina * 264,7997 21,27793 49,44872 SKUEV0938 RakytovÃ ¡ hora * 861,201 21,51484 48,85268 SKUEV0939 HornÃ ½ tok Ondavy * 301,0427 21,61535 49,21921 SKUEV0940 HornÃ ¡dske lÃ ºky * 66,5084 21,10813 48,89308 SKUEV0941 TrebejovskÃ © skaly * 47,2466 21,23435 48,82404 SKUEV0942 BradlovÃ © pÃ ¡smo * 50,2381 20,95772 49,1998 SKUEV0943 LivovskÃ ¡ jelÃ ¡ina * 31,8837 21,0924 49,27151 SKUEV0944 HornÃ ¡dske meandre * 198,3329 21,31841 48,55719 SKUEV0945 TrstinnÃ © lÃ ºky * 60,0202 20,41059 49,19018 SKUEV0947 StrednÃ ½ tok Hrona * 324,8051 18,70558 48,46975 SKUEV0948 BolerÃ ¡zske sysÃ ¾ovisko 56,6374 17,53151 48,45193 SKUEV0950 Jordanec * 2,4646 20,38136 49,36871 SKUEV0951 StrednÃ ½ tok Popradu 265,2987 20,74337 49,28558 SKUEV0952 TvaroÃ ¾eckÃ © lÃ ºky 76,1203 21,17814 49,37755 SKUEV0953 KorunkovskÃ © lÃ ºky 49,7397 21,75367 49,19566 SKUEV0954 StrednÃ ½ tok Bodvy 51,27 20,89616 48,58354 SKUEV0956 Ã ½uboreÃ skÃ © dubiny * 441,2459 19,51219 48,31378 SKUEV0957 Uderinky * 101,3549 19,62925 48,42679 SKUEV0960 Niva Turca 137,5545 18,7996 48,87023 SKUEV0963 OsadskÃ ¡ * 112,7492 19,59802 49,44964 SKUEV0964 Lesnianska hoÃ ¾a * 122,8496 19,18961 49,33215 SKUEV0965 Viniansky hradnÃ ½ vrch * 51,95 21,95092 48,82049 SKUEV0966 Vinianska strÃ ¡Ã  * 28,4806 21,98848 48,80165 SKUEV0967 Modransko-tÃ Ã anskÃ © pustÃ ¡ky * 352,5105 17,28149 48,33755 SKUEV0968 Pod MisÃ ¡rÃ ami 3,7722 21,08344 49,20143 SKUEV0969 HradnÃ © lÃ ºky 59,6392 19,35832 48,59655 SKUEV1013 StrÃ ¡Ã ¾ 329,038 0 18,53472 48,54972 SKUEV1059 Jelsie * 8,7879 0 19,56677 49,03596 SKUEV1149 Mackov bok 7,76 0 19,28833 48,77861 SKUEV1152 SliaÃ ske travertÃ ­ny 0,233 0 19,35111 49,04806 SKUEV1197 SalatÃ ­n 19,078 0 19,32639 48,95278 SKUEV1256 StrÃ ¡Ã ¾ovskÃ © vrchy * 268,214 0 18,35556 49,00083 SKUEV1267 Biele hory * 24,269 0 17,22889 48,43389 SKUEV1276 KuchynskÃ ¡ hornatina * 1,453 0 17,17444 48,39417 SKUEV1278 BrezovskÃ © Karpaty * 321,84 0 17,56 48,61389 SKUEV1297 Brezinky 0,73 0 20,12361 48,8475 SKUEV1302 Ã umbierske Tatry * 13,088 0 19,58722 48,86194 SKUEV1303 AlÃ ºvium Hrona * 246,2981 0 19,41269 48,79117 SKUEV1310 KrÃ ¡Ã ¾ovohoÃ ¾skÃ © Tatry * 70,935 0 19,88944 49,00917 SKUEV1337 Pieniny * 1 334,09 0 20,51355 49,38381 SKUEV1375 KrasÃ ­n * 2,167 0 17,98639 48,955 SKUEV1387 Beskyd * 79,001 0 22,03944 49,20472 SKUEV1388 Vydrica * 22,689 0 17,09556 48,21694 SKUEV2101 KlokoÃ ovskÃ © raÃ ¡eliniskÃ ¡ * 9,3131 18,59543 49,47214 SKUEV2105 SpiÃ ¡skopodhradskÃ © travertÃ ­ny * 43,2285 20,75484 48,99829 SKUEV2112 SlovenskÃ ½ raj * 137,5867 20,34609 48,86546 SKUEV2133 HÃ ´rky * 173,8501 18,25905 48,47802 SKUEV2216 Sitno 7,7233 18,91258 48,39749 SKUEV2222 JeleÃ ¡Ã a * 93,4366 19,59792 49,41408 SKUEV2231 BrekovskÃ ½ hradnÃ ½ vrch 11,8492 21,82422 48,90559 SKUEV2240 KÃ ¾ak * 13,0881 18,63659 48,96918 SKUEV2284 TeplickÃ © strÃ ¡ne 9,2447 20,2786 48,60861 SKUEV2285 AlÃ ºvium MurÃ ¡Ã a * 63,2139 20,20028 48,6531 SKUEV2288 KysuckÃ © Beskydy * 382,3406 19,05927 49,345 SKUEV2304 OravskÃ ¡ vodnÃ ¡ nÃ ¡drÃ ¾ * 394,7749 19,61257 49,44515 SKUEV2318 Pod Bukovou * 242,5548 21,84855 49,24482 SKUEV2366 DrienÃ anskÃ ½ kras * 1 281,915 20,08471 48,51104 SKUEV2367 Holubyho kopanice * 433,7957 17,80062 48,83859 SKUEV2368 BrezovskÃ ¡ dolina 1,2465 18,14263 49,09032 SKUEV2376 VrÃ ¡atskÃ © bradlÃ ¡ * 59,7809 18,17423 49,08388